      Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 1 of 93


                      UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF NEW YORK

FUND LIQUIDATION HOLDINGS LLC, as assignee
and successor-in-interest to FrontPoint Asian Event
Driven Fund L.P., on behalf of itself and all others
similarly situated,                                     Docket No. 16-cv-05263 (AKH)

                                           Plaintiff,   ECF Case



                      -against-                         THIRD AMENDED CLASS
                                                        ACTION COMPLAINT


CITIBANK, N.A., BANK OF AMERICA, N.A.,
JPMORGAN CHASE BANK, N.A., THE ROYAL                    JURY TRIAL DEMANDED
BANK OF SCOTLAND PLC, UBS AG, BNP
PARIBAS, S.A., OVERSEA-CHINESE BANKING
CORPORATION LTD., DEUTSCHE BANK AG,
CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, CREDIT SUISSE AG,
STANDARD CHARTERED BANK, DBS BANK
LTD., UNITED OVERSEAS BANK LIMITED,
AUSTRALIA AND NEW ZEALAND BANKING
GROUP, LTD., THE BANK OF TOKYO-
MITSUBISHI UFJ, LTD., THE HONGKONG AND
SHANGHAI BANKING CORPORATION LIMITED,
AND JOHN DOES NOS. 1-50

                                        Defendants.
            Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 2 of 93




                                      TABLE OF CONTENTS
INTRODUCTION .......................................................................................................................... 1
JURISDICTION AND VENUE ..................................................................................................... 7
PERSONAL JURISDICTION ........................................................................................................ 7
PARTIES ...................................................................................................................................... 35
FACTS .......................................................................................................................................... 58
     I. Background .......................................................................................................................... 58
          A. SIBOR ........................................................................................................................... 58
          B. SIBOR- and SOR-based Derivatives ............................................................................ 61
          C. The CFTC, FSA, and MAS Found that Defendants Manipulated SIBOR and SOR .... 66
     II. Economic Evidence that SIBOR and SOR were Artificial During the Class Period ........ 74
     III. FrontPoint Transacted SIBOR-based Derivatives at Artificial Prices that Were
          Proximately Caused by Defendants’ Manipulative Conduct ............................................ 80
TRADE AND COMMERCE........................................................................................................ 81
CLASS ACTION ALLEGATIONS ............................................................................................. 81
EQUITABLE TOLLING AND FRAUDULENT CONCEALMENT ......................................... 83
CLAIMS FOR RELIEF ................................................................................................................ 85
FIRST CLAIM FOR RELIEF ...................................................................................................... 85
SECOND CLAIM FOR RELIEF ................................................................................................. 86
PRAYER FOR RELIEF ............................................................................................................... 87
DEMAND FOR JURY TRIAL .................................................................................................... 88




                                                                         i
Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 3 of 93



                        TABLE OF EXHIBITS

 Exhibit (“Ex.”) Reference                           Description

          Ex. A                      Commodity Futures Trading Commission
                                     Order Instituting Proceedings Pursuant to
                                     Sections 6(c) and 6(d) of the Commodity
                                     Exchange Act, Making Findings and
                                     Imposing Remedial Sanctions against The
                                     Royal Bank of Scotland plc and RBS
                                     Securities Japan Limited, CFTC Docket No.
                                     13-14 (February 6, 2013)

          Ex. B                      Financial Services Authority Final Notice to
                                     The Royal Bank of Scotland plc, FSA Ref.
                                     No. 121882 (Feb. 6, 2013)

          Ex. C                      Commodity Futures Trading Commission
                                     Order Instituting Proceedings Pursuant to
                                     Sections 6(c) and 6(d) of the Commodity
                                     Exchange Act Making Findings and Imposing
                                     Remedial Sanctions against UBS AG and
                                     UBS Securities Japan Co., Ltd., CFTC Docket
                                     No. 13-09 (Dec. 19, 2012)

          Ex. D                      Commodity Futures Trading Commission
                                     Order Instituting Proceedings Pursuant to
                                     Sections 6(c) and 6(d) of the Commodity
                                     Exchange Act, As Amended, Making
                                     Findings and Imposing Remedial Sanctions
                                     against Deutsche Bank AG (Apr. 23, 2015)

          Ex. E                      Monetary Authority of Singapore, MAS
                                     Proposes Regulatory Framework for Financial
                                     Benchmarks and Annex (June 14, 2013)

           Ex. F                     Monetary Authority of Singapore, Reply to
                                     Parliamentary Question on Financial
                                     Benchmark (July 9, 2013)




                                ii
Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 4 of 93




          Ex. G                     Screenshots of Defendants’ SIBOR- and
                                    SOR-based Derivatives Listings on
                                    Bloomberg Professional service, dated
                                    October 28, 2016.

          Ex. H                     A copy of the signature page, schedule, credit
                                    support annex, and Master Confirmation for
                                    Equity Swap and Bullet Swap Transactions
                                    pertaining to FrontPoint Asian Event Driven
                                    Fund, L.P.’s (“FrontPoint”) ISDA
                                    Master Agreement with Defendant Deutsche
                                    Bank, dated January 20, 2010.

          Ex. I                     A copy of the signature page, schedule, and
                                    credit support annex of FrontPoint’s ISDA
                                    Master Agreement with Defendant Citibank,
                                    N.A., dated August 25, 2009.

          Ex. J                     Blank form 2002 ISDA Master Agreement
                                    and Schedule




                              iii
          Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 5 of 93




         Plaintiff Fund Liquidation Holdings LLC (“Plaintiff”), as assignee and successor-in-

interest to FrontPoint Asian Event Driven Fund L.P. (“FrontPoint”), complains upon knowledge

as to itself and its acts and upon information and belief as to all other matters, against

Defendants 1 (defined in ¶¶ 86-139) for their violations of law as follows:

                                               INTRODUCTION

         1.       This case is about Defendants’ unlawful conspiracy to increase the profitability of

their derivatives trading in the United States through the manipulation of a benchmark rate—the

Singapore Interbank Offered Rate (“SIBOR”). At the same time that they were manipulating

SIBOR, Defendants traded derivatives incorporating this tainted rate with investors located in the

United States.

         2.       Defendants are 16 multinational banks that operate in certain major financial

centers around the world, including New York, Tokyo, Singapore, and London. Defendants are

also horizontal competitors that deal in financial products priced, benchmarked, and/or settled

based on SIBOR (“SIBOR-based derivatives”).

         3.       Beginning on at least January 1, 2007 and continuing through at least December

31, 2011 (“Class Period”), Defendants agreed, combined and conspired to rig SIBOR to fix the

prices of SIBOR-based derivatives in violation of the Sherman Act, 15 U.S.C. § 1, et seq., and

the common law.

         4.       Defendants were responsible for setting SIBOR during the Class Period through

daily submissions that were supposed to represent the cost of borrowing funds in the Singapore



1
  For purposes of this Third Amended Complaint, Plaintiff has adopted the parties and claims sustained by this
Court’s October 4, 2018 order, ECF No. 302 (“October 4 Order”). Plaintiff respectfully reserves the right to appeal
any adverse rulings from the October 4 Order. Any changes to this complaint based on the October 4 Order,
including claims asserted or other changes, are made without prejudice to Plaintiff’s right to appeal any such rulings
at the appropriate time. To the extent Plaintiff refers to Singapore Swap Offer Rate (“SOR”) or to entities that are
not SIBOR Panel Members, such references are for context and factual background.

                                                          1
        Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 6 of 93



market. Those submissions were used by Thomson Reuters to calculate the SIBOR rates on

behalf of Defendants’ trade group, the Association of Banks in Singapore (“ABS”).

       5.      Defendants manipulated SIBOR by making submissions that did not reflect the

true cost of borrowing funds in Singapore to fix the prices of SIBOR-based derivatives that they

then sold to investors in the United States.

       6.      The goal of Defendants’ conspiracy was to increase the profitability (at the

expense of their counterparties) of SIBOR-based derivatives positions held in global financial

centers, like New York, by causing investors, including in the United States, to be overcharged

or underpaid in SIBOR-based derivatives transactions. As alleged herein, Defendants only

operate out of, and sell SIBOR-based derivatives from offices in a few key global financial hubs,

including in the United States. See infra ¶ 25. For example, at least 10 of the Defendants

specifically identify New York or Stamford, Connecticut as one of the places where they trade

derivatives products, including those based on SIBOR. Id.

       7.      Defendants utilized traders, sales people, and facilities they intentionally set up in

the United States to exploit the U.S. market and illegally increase the profitability of their

SIBOR-based derivatives positions by, inter alia, using licensed branches to manufacture

SIBOR-based derivatives in the forum, and then selling SIBOR-based derivatives at artificial

prices to FrontPoint and the Class, profiting at their expense. Hundreds of billions of dollars in

notional value of SIBOR-based derivatives are traded each year in the United States.

       8.      Plaintiff was harmed by Defendants’ intentional, manipulative acts. FrontPoint

entered into SIBOR-based derivatives, including directly with Defendants Deutsche Bank and

Citibank, from within the United States at artificial prices caused by Defendants’ unlawful

manipulation and restraint of trade. As a consequence of Defendants’ manipulation, FrontPoint



                                                  2
             Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 7 of 93



was damaged when it was overcharged and/or underpaid in its transactions for SIBOR-based

derivatives. As FrontPoint’s successor-in-interest, Plaintiff is entitled to pursue an action to

recover FrontPoint’s damages.

            9.    Conspiracy to Manipulate SIBOR and SOR. In June 2013, the Monetary

Authority of Singapore (“MAS”), Singapore’s central bank and financial regulator, announced

that it had uncovered a massive conspiracy by Defendants to rig SIBOR and SOR.

            10.   This conspiracy involved at least 133 traders employed by various banks,

including Defendants, and spanned multiple years, from 2007 to 2011. MAS uncovered rare

“smoking gun” evidence of anticompetitive conduct and found that traders from “several banks

communicated with each other over electronic messaging about what rates they were going to

submit . . . aiming to benefit their trading books.” 2 These collusive communications involved

“traders talking to traders, saying ‘I need you to help me today, I need to fix low.’” 3 Singapore’s

Deputy Prime Minister confirmed that “the investigations found clear evidence of discussions

and agreements to influence benchmark submissions” and that Defendants’ own “managers were

aware of attempts to inappropriately influence benchmark submissions.” 4

            11.   Three quarters of the traders MAS identified were fired or forced to resign in the

wake of its investigation. 5 For example, after MAS launched its inquiry, Defendant RBS

suspended senior trader Chong Wen Kuang—“one of the bankers whose duties involved

providing [SIBOR, SOR, and other] rate setters with input on where they should fix the



2
  Rachel Armstrong, Bank Probes find Manipulation in Singapore's Offshore FX market – Source, REUTERS (Jan.
27, 2013), available at http://www.reuters.com/article/us-singapore-probe-ndfs-idUSBRE90Q0IF20130128.
3
    Id.
4
    Ex. F at 2.
5
  Martin Vaughan, Singapore Censures 20 Banks Over Rates, WALL STREET JOURNAL (June 15, 2013), available at
http://www.wsj.com/articles/SB10001424127887323734304578545110537362372.

                                                      3
            Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 8 of 93



benchmark”—for manipulating SOR to benefit the bank’s trading positions. 6 Public reports

indicate that traders employed by at least Defendants Citibank and UBS, as well as Macquarie

and Commerzbank, were also fired. 7

           12.      As punishment for manipulating SIBOR and SOR, Defendants were forced to

collectively deposit $9.6 billion—interest free—in additional capital with MAS for a full year,

among other penalties and remedial measures. These massive interest-free deposits prevented the

conspiracy from using these funds and stripped its profit-making potential. The penalties MAS

imposed on each Defendant is indicated in the following table:

                     Defendant Banks                        Amount of Forced Deposit with MAS

      RBS
      UBS                                                  1 – 1.2 billion SGD

                                                           (approximately 800 – 960 million USD)
      Bank of America
      BNP Paribas                                          700 – 800 million SGD
      Oversea-Chinese Banking Corp (OCBC)
                                                           (approximately 560 – 640 million USD)
      Credit Agricole CIB
      Credit Suisse                                        400 – 600 million SGD
      DBS Bank
      Deutsche Bank
      Standard Chartered                                   (approximately 320 – 480 million USD)
      UOB

      ANZ Bank
      Citibank
      JPMorgan Chase                                       100 – 300 million SGD
      Bank of Tokyo-Mitsubishi

                                                           (approximately 80 – 240 million USD)



6
  Gavin Finch et al., RBS Said to Suspend Trader Over Interest Rate Rigging, BLOOMBERG NEWS (Oct. 4, 2012),
available at http://www.bloomberg.com/news/articles/2012-10-05/rbs-said-to-suspend-trader-over-interest-rate-
rigging.
7
    See infra ¶¶ 176-82.

                                                       4
            Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 9 of 93



           13.      The amount imposed on each Defendant depended on the severity of their

conduct. MAS considered three factors when arriving at the amount of these punitive deposits:

the number of traders within the bank who manipulated the rates; the number of other banks with

which the traders had colluded; and the frequency of the manipulative conduct.

           14.      Other regulators have confirmed MAS’s finding. For example, the U.S.

Commodity Futures Trading Commission (“CFTC”) found that Defendants Deutsche Bank,

RBS, and UBS manipulated SIBOR and SOR, among other benchmark interest rates, during the

Class Period, imposing a $1.825 billion penalty on these three banks for interbank offered rate

(“IBOR”)-related misconduct. 8 The CFTC stated that when Deutsche Bank, RBS, and UBS

manipulated SIBOR and SOR, they engaged in “similar misconduct” as was done in their

manipulation of interbank rates for other currencies, including USD LIBOR, Sterling LIBOR,

Swiss Franc LIBOR, Euribor, Yen-LIBOR, and Euroyen TIBOR. 9 This similar misconduct

included making false rate submissions, colluding with traders at other panel banks, and

coordinating with interdealer brokers in a conspiracy to manipulate these rates to profit on the

banks’ significant derivatives positions that were indexed to and therefore valued based on these

IBOR rates.

           15.       The U.K. Financial Services Authority (“FSA”) also found direct evidence of

anticompetitive conduct, identifying at least 34 written requests by RBS traders to manipulate

SIBOR and SOR during the Class Period. 10 These findings are consistent with the pervasive

manipulation described by RBS’s former head of Asian delta trading, Jimmy Tan, who admitted

that “rate manipulation was systemic at RBS and involved traders and managers across the


8
    See Exs. A, C, and D.
9
    Ex. D at 3 n.3; Ex. A at 4 & n.3; Ex. C at 38 & n. 21.
10
     Ex. B at 14. The Financial Conduct Authority (“FCA”) succeeded the Financial Services Authority in 2013.

                                                             5
            Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 10 of 93



company.” 11 According to Tan, RBS’s internal checks were so lax that “anyone at the bank

could change LIBOR rates.” Similarly, others told Bloomberg that “RBS derivatives traders and

managers . . . regularly asked inputters to submit rates favorable to their trading positions” as

part of Defendants’ scheme to manipulate interbank offered rates. 12 Chats show that RBS’s

Stamford office participated in the manipulation of IBOR rates with traders located in Singapore,

as Tan discussed manipulative conduct with Stamford, Connecticut-based David Pieri, head of

RBS’s North American Foreign Exchange forward desk. “Nice Libor. Our six-month fixing

moved the entire fixing, hahahah,” Tan wrote in an April 2, 2008 instant message to David Pieri

and Neil Danziger. 13

            16.      These government settlements, factual findings, and admissions demonstrate that

Defendants stopped competing during the Class Period and operated a secret cartel to manipulate

SIBOR and SOR by, inter alia, submitting artificial interest rate quotes and engaging in

manipulative trades, to maximize their own profits in SIBOR- and SOR-based derivatives at the

expense of FrontPoint and the Class (defined in ¶ 202).

            17.        Given the persistent, pervasive, and secret nature of Defendants’ multi-year

conspiracy, as well as the negotiated nature of public settlements that have revealed evidence of

this conspiracy to date, additional evidentiary support for the claims alleged herein will be

unearthed after a reasonable opportunity for discovery.




11
   Vaughan et al., RBS Managers Said to Condone Manipulation of Libor Rates, BLOOMBERG NEWS (Sep. 25, 2012),
available at http://www.bloomberg.com/news/articles/2012-09-24/rbs-managers-said-to-condone-manipulation-of-
libor-rates.
12
     Finch et al., supra note 6.
13
   Andrea Tan, Gavin Finch, and Liam Vaughn, RBS Instant Messages Show Rate-Setters Skewing Libor for
Traders, BLOOMBERG (Sep. 25, 2012).

                                                       6
        Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 11 of 93



                                  JURISDICTION AND VENUE

        18.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 and 1337(a), and Sections 4 and 16 of the Clayton Act, 15 U.S.C. §§ 15(a) and 26. This

Court also has jurisdiction over the state law claims under 28 U.S.C. § 1367 because those

claims are so related to the federal claim that they form part of the same case or controversy, and

under 28 U.S.C. § 1332 because the amount in controversy for the Class exceeds $5,000,000 and

there are members of the Class who are citizens of a different state than Defendants.

        19.     Venue is proper in this District pursuant to, among other statutes, §§ 4, 12, and 16

of the Clayton Act, 15 U.S.C. §§ 15(a), 22 and 26, and 28 U.S.C. § 1391(b), (c), and (d). One or

more of the Defendants resided, transacted business, were found, or had agents in this district,

and a substantial portion of the affected interstate trade and commerce described in this

complaint was carried out in this district.

                                  PERSONAL JURISDICTION

        20.     Each Defendant is subject to the jurisdiction of this Court because Defendants,

inter alia: (i) carried out their conspiracy from within the United States by selling price-fixed

derivatives to U.S. investors in the United States; (ii) consented to jurisdiction by negotiating

International Swaps and Derivatives Association, Inc. (“ISDA”) Master Agreements agreeing to

jurisdiction in this Court; (iii) received and transferred the illicit profits generated from the

conspiracy via bank accounts in the United States; (iv) purposely availed themselves of the

privilege of trading SIBOR-based derivatives within the United States; (v) used U.S. wires to

manipulate SIBOR and the prices of SIBOR-based derivatives; (vi) consented to jurisdiction by

registering to do business in New York, Connecticut, and Pennsylvania; and (vii) conspired with

U.S.-based persons and entities, including Defendants Citibank, Bank of America, and

JPMorgan.

                                                   7
       Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 12 of 93



       1.      Defendants Enacted Their Price-Fixing Conspiracy in the United States, with
               the Intent to Unlawfully Increase Profits on SIBOR-Based Derivatives.

       21.     Defendants’ conspiracy could not have achieved its goal of higher profits on

derivatives positions without the sale of SIBOR-based derivatives. Had no SIBOR- or SOR-

based derivatives ever been sold, Defendants would not have held any derivatives positions to

benefit from their manipulation and their traders would not have been motivated to conspire to

manipulate these two rates. SIBOR-based derivatives therefore were the means through which

Defendants extracted illicit profits from investors in the U.S. market by, for example,

overcharging or underpaying them in those derivatives transactions.

       22.     To establish and build up such SIBOR-based derivatives positions on which each

Defendant profited, Defendants entered into SIBOR-based derivatives transactions with investors

in the United States. Through their repeated manipulations of the rates, Defendants generated

profits on the SIBOR-based derivatives positions they held at those locations, including at the

expense of their U.S. counterparties, by either: (a) increasing the cost for investors to purchase

SIBOR-based derivatives, (b) suppressing the price that Defendants paid those investors when

they sold SIBOR-based derivatives, and (c) artificially increasing the amount of interest

payments due to Defendants under those contracts.

       23.     The profitability of Defendants’ conspiracy was directly proportional to the

amount of SIBOR-based derivative sales: the more SIBOR-based derivatives positions that each

Defendant entered and held, the greater Defendants’ financial motives to agree with one another

and to take the risks of doing the unlawful manipulative acts involved in manipulating SIBOR

and SIBOR-based derivatives prices.

       24.     This profit motive was centralized in a small number of locations where

Defendants manufactured, sold, and held SIBOR-based derivatives positions, including the


                                                 8
       Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 13 of 93



United States. As multi-national banks, Defendants transacted SIBOR-based derivatives in

global financial centers, including New York, London, Singapore and Tokyo.

       25.     For example, publicly available documents show that for at least 10 of the

Defendants in this action there are 4 or 5 major financial centers, including New York or nearby

Stamford, Connecticut, that serve as these banks’ hubs for their interest rate and/or foreign

exchange derivatives operations:

                                                       Interest Rate and Foreign Exchange
                   Defendant
                                                                 Derivatives Hubs

  Australia and New Zealand Banking Group              New York, Singapore, Sydney, London,
                Limited (ANZ)                                      Hong Kong

   The Bank of Tokyo-Mitsubishi UFJ, Ltd.              New York, Tokyo, Singapore, London

                                                     New York, London, Hong Kong, Singapore,
                    Citibank
                                                                 Tokyo, Sidney

                                                       New York, London, Paris, Tokyo, Hong
               Crédit Agricole CIB
                                                                     Kong

                Credit Suisse AG                     New York, Hong Kong, London and Zurich

                                                       New York, Singapore, Tokyo, London,
               Deutsche Bank AG
                                                                    Frankfurt

                  J.P. Morgan                          New York, London, Tokyo, Hong Kong


             Standard Chartered Bank                    New York, London, Singapore, Dubai

                                                     Stamford, Connecticut, London, Hong Kong,
        The Royal Bank of Scotland plc
                                                                 Singapore, Tokyo

                    UBS AG                            Stamford, Connecticut, Zurich, Singapore




                                                 9
        Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 14 of 93



        26.    New York is one of these key financial centers and provides Defendants access to

U.S. investors like FrontPoint and the Class. Defendants established massive trading operations

in New York and nearby Stamford, Connecticut (which also used Eastern Standard Time and

provides access to the same client base) through which they developed, marketed, and sold price-

fixed SIBOR-based derivatives here to FrontPoint and the Class to achieve their conspiracy’s

profit goal.

        27.    Defendants agreed to manipulate SIBOR for the purpose of increasing the values

of their SIBOR-based derivatives positions that they held with U.S. counterparties, including

FrontPoint and the Class. Defendants accomplished this through a series of steps. First,

Defendants registered to do business in this District with the New York State Department of

Financial Services (“NYSDFS”), the Connecticut Department of Banking, and other regulators.

This allowed them to set up large derivatives trading operations, including for SIBOR-based

derivatives, in the United States.

        28.    Defendants’ trading operations in New York and the United States were so vast

and so important to their overall bottom lines that many of the Defendants placed senior

managers in their branches in the forum to oversee their global and regional interest rate and

foreign exchange derivatives operations. For example:

                (a) UBS AG. During the Class Period from at least 2007-2009, UBS’s Global

                 Head of Foreign Exchange (FX) Derivatives John Meyer was located in

                 Stamford, Connecticut. 14




14
   FEDERAL RESERVE BANK OF NEW YORK, The Foreign Exchange Committee: Annual Report 2006 at 83,
https://www.newyorkfed.org/medialibrary/microsites/fxc/files/annualreports/fxcar06.pdf.

                                                  10
           Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 15 of 93



                 (b) Standard Chartered Bank. During the Class Period, Standard Chartered

                  Bank’s Head of Global Markets David Castle was located in New York. 15

                  Standard Chartered’s Head of Trading, Mohammed Grimeh, was also located in

                  New York during the Class Period.

                 (c)Bank of Tokyo-Mitsubishi UFJ, Ltd. During the Class Period, Naoto Hirota,

                  who served as Bank of Tokyo-Mitsubishi UFJ, Ltd.’s General Manager of

                  Global Markets Sales and Trading Division for the Americas, was located in

                  New York.

           29.   Next, Defendants developed SIBOR-based derivatives to sell to customers in the

United States. As discussed, derivatives are financial contracts in which the price or payment

term is derived from another source. Here, that source is SIBOR. The Defendants serve as

dealers of these products in the United States and create and set the terms by which customers

can transact in these products with them. Recognizing that there was market demand in the U.S.

for derivatives linked to the Singapore Dollar, Defendants created SIBOR-based derivatives to

sell to customers in the U.S. like FrontPoint and the Class.

           30.   Defendants then marketed and sold SIBOR-based derivatives to U.S. investors

from their United States branches. Marketing was an essential aspect of Defendants’ conspiracy

necessary for them to sell SIBOR-based derivative products to U.S. customers and amass the

large trading positions required to profit from their scheme. Unlike in other markets, there is no

centralized marketplace where everyone goes to trade SIBOR-based derivatives. Thus, to

identify and reach new counterparties Defendants took several steps, including advertising their

status as over-the-counter SIBOR-based derivatives dealers to customers in the United States


15
     Id.

                                                11
        Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 16 of 93



through, inter alia, electronic platforms such as the Bloomberg Terminal (see infra ¶¶ 73-75) and

engaging in specific, targeted, marketing and sales initiatives in the United States.

        31.     One marketing method Defendants employed was to create promotional materials

advertising their broad array of derivative offerings which they then distributed to investors at

financial conferences and other industry forums and published on their websites. On December

1, 2011, for example, HSBC (the parent company of Defendant The Hongkong and Shanghai

Banking Corporation Limited) published an “Emerging Markets Currency Guide 2012,” which

they touted as “an essential companion for investing, hedging, or simply transacting in Emerging

Market currencies.” 16 In the guide, HSBC included a “Singapore Dollar” section that stated the

“following products are available: Spot FX[,] FX Forwards[,] FX options[, and] Cross-currency

swaps.” As discussed infra Section I(B), FX Forwards are a SIBOR-based derivative. The HSBC

guide later lists the phone numbers and email addresses of HSBC traders and managers in New

York that a customer could contact to purchase these products:




                                              FIGURE 1




16
  HSBC, HSBC’s Emerging Markets Currency Guide 2012 (Dec. 2011),
https://www.hsbcnet.com/gbm/attachments/rise-of-the-rmb/currency-guide- 2012.pdf?WT.ac=CIBM
_gbm_pro_rmbrise_pbx01_On.

                                                   12
        Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 17 of 93



Numerous other Defendants published similar materials listing their derivative product offerings

and the contact information for traders in New York who were selling these derivatives.

        32.    Defendants directed employees working in the United States like HSBC’s

employees listed above to interact with U.S. investors concerning SIBOR- and SOR-based

derivatives, attract U.S. investors as customers for SIBOR-based derivatives transactions, take

orders from U.S. customers to execute these derivatives, and otherwise assist the Defendants in

entering and booking with U.S. customers SIBOR-based derivatives transactions.

        33.    At the same time that Defendants traded SIBOR-based derivatives with U.S.

customers, Defendants were manipulating SIBOR, as detailed herein. The price of the SIBOR-

based derivatives that U.S. investors traded with Defendants were tied directly to these

manipulated rates. Defendants’ manipulative acts thus harmed FrontPoint and the Class, who

paid too much to, or received too little from Defendants on their derivatives instruments.

        34.     After entering into SIBOR-based derivative transactions with U.S. investors,

Defendants ensured that they profited at the expense of their U.S. counterparties by continuously

managing their SIBOR-based derivatives positions 24 hours a day via traders in their offices in

financial centers like New York, London, and Singapore. Defendants’ conspiracy to manipulate

the prices of SIBOR-based derivatives thus continued in New York and throughout the United

States during New York business hours.

        35.    Since trading hours in each of these markets do not necessarily overlap (e.g.,

Singapore is 12 hours ahead of New York), Defendants transfer their entire trading operations, or

“trading book,” and/or delegate responsibility for trading to their employees in the market that is

open. A bank’s trading book consists of all its positions in certain financial instruments and

commodities that are held with the intent to trade or to hedge. As a result of this structure, any



                                                 13
           Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 18 of 93



SIBOR-based derivatives positions that Defendants entered during Singapore hours would be

transferred to Defendants’ branches in New York, Stamford or other U.S. locations after

Singapore markets closed.

           36.       The CFTC, for example, revealed that Defendant “RBS’s Yen derivatives trading

books were traded 24 hours a day, from RBS trading desks in the United States, U.K., and Asia .

. . [and] at the end of the trading day in Asia, [RBS] passed its Yen trading book first to London,

then to Connecticut, and back to Asia when trading resumed in Asia.” 17 Large banks like the

Defendants customarily follow the same procedure for their trading books across all currencies

and derivatives products, including for their SIBOR- and SOR-based derivatives positions.

           37.       Transferring control of their trading book to personnel at their offices where

active trading was occurring enabled Defendants, whose traders and submitters manipulated

SIBOR, SOR, and numerous other benchmark rates, to maximize their profits on derivatives

trading at the expense of their counterparties in these locations. In addition to their ability to

access customers in all these markets, Defendants could continuously monitor their one set of

derivatives positions vis-à-vis potential adverse market events and movements or expected

movements in the SIBOR and SOR rates, helping to ensure that they profited on these positions.

           38.       RBS’s IBOR manipulation settlement with the CFTC reveals that, through 24-

hour a day trading and its use of a rotating trading book, traders in RBS’s Connecticut office

participated in the conspiracy to sell price-fixed SIBOR- and SOR-based derivatives to U.S.

investors. The CFTC found that RBS traders engaged in the same pervasive inter-office

misconduct when manipulating SIBOR and SOR as they had when manipulating Yen and Swiss

Franc LIBOR. The CFTC further found that RBS’s misconduct in manipulating SIBOR, SOR,


17
     Ex. A at 7-8.

                                                      14
       Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 19 of 93



and numerous other benchmark rates occurred across RBS’s key trading hubs, which included

Connecticut, London, Singapore, and Tokyo. RBS’s Singapore- and Stamford-based traders

were all managing one set of SIBOR- and SOR-based derivatives positions, and when

manipulation occurred during Asian business hours, it continued during U.S. business hours

when RBS’s trading book was handed over to its Stamford, Connecticut office.

       39.    According to the CFTC:

              Commencing in at least mid-2006 and continuing through 2010, RBS
              made hundreds of attempts to manipulate Yen and Swiss Franc LIBOR
              and, on numerous occasions, made false LIBOR submissions to benefit its
              derivatives and money market trading positions. At times, RBS also aided
              and abetted other panel banks’ attempts to manipulate those same rates.
              This misconduct involved more than a dozen RBS derivatives and money
              market traders, one manager, and multiple offices around the world,
              including London, Singapore and Tokyo. Sometimes, RBS was successful
              in manipulating Yen and Swiss Franc LIBOR.

              ****

              Commencing in at least mid-2006, RBS, through the acts of its derivatives
              and money market traders and other employees located in London, Tokyo
              and Singapore, often attempted to manipulate the fixings of Yen and Swiss
              Franc LIBOR. On a number of those occasions, RBS made false LIBOR
              submissions in furtherance of its manipulative attempts, which at times
              were successful.3 The RBS traders engaged in this manipulative conduct to
              profit on RBS’s significant derivatives and money market trading
              positions that were indexed to and therefore valued based on Yen and
              Swiss Franc LIBOR. At times, RBS derivatives traders also colluded with
              traders at other panel banks and coordinated with interdealer brokers in
              attempts to manipulate Yen and Swiss Franc LIBOR.

              Footnote 3: RBS traders engaged in similar misconduct in connection
              with the Singapore Interbank Offered Rate (“SIBOR”) and the Singapore
              Swap Offered Rate (“SOR”). Some SIBOR and SOR-related misconduct
              took place from May 2010 through August 2011, even as RBS was
              conducting its internal investigation.

              ****

              RBS’s Yen derivatives trading books were traded 24 hours a day, from
              RBS trading desks in the United States, U.K., and Asia under the direction


                                              15
       Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 20 of 93



               of Yen Manager and the Senior Yen Trader. The Senior Yen Trader
               generally managed the trading of short-term tenors of the Yen trading
               book, assisted by a Yen derivatives trader in Connecticut and Yen Trader
               1 located in London. Yen Trader 1 also was the backup Yen LIBOR
               submitter. At the end of the trading day in Asia, RBS passed its Yen
               trading book first to London, then to Connecticut, and back to Asia when
               trading resumed in Asia.

               During the same time frame [mid-2006 through late 2010], multiple RBS
               Yen traders and at least one manager attempted to manipulate LIBOR by
               making hundreds of requests of the Primary Submitter . . . At times, they
               were successful in manipulating Yen LIBOR.

Ex. A at 3-4, 7-8 (emphasis added).

       40.     The UK FSA’s Final Order against RBS for manipulating Yen and Swiss franc

LIBOR confirms that RBS manipulated SIBOR and SOR, among other benchmark rates, and

that traders at multiple offices, including in the United States, participated in the misconduct.

               46. [RBS] Derivatives Traders often made requests to Primary Submitters
               with the goal of influencing RBS’s JPY [Yen] and CHF LIBOR
               submissions between October 2006 and November 2010.

               47. The Derivatives Traders were motivated by profit and sought to
               benefit their (and thus RBS’s) derivatives trading positions by influencing
               the final benchmark LIBOR rates. The final benchmark rates affected the
               Derivatives Traders’ payment obligations pursuant to the contracts
               underlying their derivatives transactions such that the Derivatives Traders
               stood to profit or avoid losses as a consequence of movements in the final
               benchmark rates resulting from RBS’s submissions. On one occasion, one
               JPY Derivatives Trader boasted to another JPY Derivatives Trader "…our
               6m fixing move [sic] the entire fixing, hahaha.”

               48. Improper requests took place over a number of years, were
               widespread, and involved three benchmark rates and at least 21
               Derivatives Traders and Primary Submitters located primarily in London
               and Tokyo but also in the United States and Singapore.

               ****

               54. Finally, it should be noted that Derivatives Traders outside the UK
               also made requests in relation to other benchmark rates. Specifically, at
               least 34 written requests were made with respect to SIBOR and SOR. The
               existence of SIBOR and SOR requests, which put at risk the integrity of


                                                 16
       Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 21 of 93



               those benchmark rates, demonstrates that the misconduct was not confined
               to the UK and was not related solely to LIBOR.

Ex. B at 11, 14 (emphasis added).

       41.     As it did with other benchmark rates, RBS manipulated SIBOR and SOR to

benefit the SIBOR and SOR derivatives positions it traded in the U.S. with U.S. investors like

FrontPoint and the Class. With RBS’s trading book handed to traders in its Connecticut office

after trading hours closed in Asia and London, and then back to Asia at the close of U.S.

business hours, RBS’s Connecticut-based derivatives traders were engaged in the profit-

generating component of the conspiracy by trading price-fixed SIBOR and SOR-based

derivatives with U.S. customers.

       42.     Deutsche Bank and UBS likewise engaged in in-forum acts in furtherance of their

conspiracy to manipulate SIBOR and SOR to fix the prices of SIBOR- and SOR-based

derivatives they traded in the U.S. The CFTC found that Deutsche Bank’s “systemic and

pervasive” misconduct in manipulating SIBOR, SOR, and other benchmark rates, occurred from

Deutsche Bank’s New York office:

               Over [a] more than six-year period [2005-2011] and across currencies,
               Deutsche Bank’s submitters routinely took into account other Deutsche
               Bank traders’ derivatives positions, as well as their own cash and
               derivatives trading positions, when making the bank’s LIBOR and Euribor
               submissions. On other occasions, Deutsche Bank aided and abetted other
               panel bank’s attempts to manipulate Euribor and Yen LIBOR. The
               conduct of Deutsche Bank’s submitters, traders, desk managers, and at
               least one senior manager was systemic and pervasive, occurring across
               multiple trading desks and offices, including London, Frankfurt, New
               York, Tokyo, and Singapore.3

               Senior desk managers in London Frankfurt, New York, and in the
               Deutsche Tokyo Subsidiary also made requests to benefit their own
               trading positions, facilitated the requests from their traders for beneficial
               submissions, and generally promoted the practice of inappropriately using
               benchmark interest rate submissions to help the traders increase profits
               and minimize losses on their and the desk’s trading positions.


                                                17
       Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 22 of 93




               Footnote 3: Deutsche Bank’s misconduct extended beyond the LIBOR
               and Euribor benchmarks. Through its internal investigation, Deutsche
               Bank identified evidence of similar misconduct with respect to attempts to
               influence, and at times attempts to manipulate, other interest rate
               benchmarks, including, but not limited to, Singapore Interbank Offered
               Rate [SIBOR], Singapore Swap Offer Rate [SOR], and Tom/Next Indexed
               Swaps for the Swiss Franc.

Ex. D at 2-3. This and other government settlements have revealed the shocking scope of

Deutsche Bank’s misconduct across its offices in New York, London, Tokyo, and Singapore.

For example, Deutsche Bank intentionally rearranged their trading operations to facilitate

manipulating benchmark rates, sitting traders next to submitters. Deutsche Bank lied to auditors

and regulators about the bank’s internal controls related to benchmark submissions. The bank

rewarded known manipulators like Christian Bittar with promotions and enormous bonuses.

Deutsche Bank’s manipulation of SIBOR and SOR was, like its manipulations of Euribor and

Yen LIBOR, “systemic and pervasive, occurring across multiple trading desks and offices,”

including New York. Ex. D at 2, see also infra Section I(C).

       43.     UBS derivatives traders in the bank’s Stamford, Connecticut U.S. headquarters

participated in the conspiracy to manipulate SIBOR, SOR, and other interest rates to benefit their

SIBOR- and SOR-based derivatives positions. Ex. C at 38. During the Class Period, UBS

Stamford was one of UBS’s global hubs (along with Singapore) where derivatives traders traded

derivatives tied to SIBOR, SOR, and other rates.

               UBS made Trader-Submitters who worked in UBS’s Investment Banking
               Division responsible for making all benchmark interest rate submissions
               that are subject to this Order . . . . [UBS’s] Rates Division consisted of
               derivatives traders in London, Zurich, Tokyo, Connecticut and elsewhere,
               who traded derivatives products with a duration or maturity of more than a
               year . . . .

               The STIR [Short Term Interest Rate] and Rates desks [housed within
               UBS’s Investment Banking division] were profit centers for UBS and
               generated significant income for UBS based on trading derivatives

                                                18
        Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 23 of 93



                 products, such as interest rate swaps whose value depended on LIBOR,
                 Euribor, Euroyen TIBOR and other benchmark interest rates. STIR also
                 managed UBS’s short-term cash positions and engaged in the money
                 markets for each currency primarily through traders located in
                 Connecticut, Zurich and Singapore. STIR was also responsible for
                 hedging UBS’s interest rate risk.

Id. at 8-9. The CFTC’s UBS Order states:

                 Numerous UBS derivatives traders attempted to manipulate the official
                 fixings of LIBORs for currencies other than Yen, including Franc, Sterling
                 and Euro, and other benchmark interest rates, including Euribor, to benefit
                 their derivatives trading positions.21

                 Footnote 21: Through its internal investigations, UBS identified evidence
                 of similar misconduct involving submissions for at least Hong Kong
                 Interbank Offered Rate (“HIBOR”), the Singapore Interbank Offered Rate
                 (“SIBOR”), the Singapore Swap Offer Rate (“SOR”) and the Australian
                 Bank Bill Swap Rate (“BBSW”).

Id. at 38 & n. 21.

        44.      This and other government settlements demonstrate that UBS’s manipulation of

benchmark rates, including SIBOR and SOR, was systemic and pervasive across all IBOR

currencies, and that UBS managers and traders located in Stamford, Connecticut directed and

carried out the misconduct. In its non-prosecution agreement with the DOJ, UBS admitted that at

certain times during the Class Period, a Stamford-based Group Treasury senior manager directed

UBS submitters to submit artificial submissions for all LIBOR currencies. 18 UBS’s Group

Treasury section is the part of UBS AG that monitors and oversees the financial resources of the

entire bank, including the bank’s liquidity and funding. UBS further admitted that “derivatives

traders in Stamford made requests for favorable Dollar LIBOR submissions to the UBS Dollar

LIBOR submitters on the derivatives trading desk in Zurich,” stating “[w]e need 3mo libor set




18
   United States Department of Justice, Criminal Division, Fraud Section Non-Prosecution Agreement and
Appendix A Statement of Facts with UBS AG (Dec. 18, 2012) at 42.

                                                      19
            Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 24 of 93



low.” 19 These admissions show that U.S.-based employees at UBS were actively participating in

the conspiracy to rig numerous benchmark rates, including SIBOR and SOR, to profit on their

derivatives positions tied to these rates.

            2.       Defendants Consented to Jurisdiction Through ISDA Master Agreements.

            45.      The International Swaps and Derivatives Association (“ISDA”) is a trade

association formed by dealer banks, including many of the Defendants. ISDA determines and

promulgates industry-standard form contracts that facilitate trading between derivatives market

participants. One such contract is an ISDA Master Agreement. An ISDA Master Agreement is a

standard form agreement with 14 sections, designed so that parties who intend to enter into a

series of over-the-counter derivative transactions can improve efficiency by agreeing in advance

on certain terms that will apply in every trade. There are two main form ISDA Master

Agreements: the 1992 form and 2002 form. The relevant portions of each agreement are

referenced below where applicable.

            46.      A Schedule and Credit Support Annex are typically executed along with the ISDA

Master Agreement. The Schedule to the ISDA Master Agreement allows the parties to tailor the

terms of the ISDA Master Agreement to suit their own requirements or circumstances. The

Credit Support Annex defines the terms of posting collateral under the ISDA Master Agreement

to mitigate counterparty credit risk.

            47.      The terms specified in the ISDA Master Agreement, Schedule, and Credit Support

Annex are incorporated into and apply in each subsequent transaction entered into by the parties.

This is codified by Section 1 of the ISDA Master Agreement, which provides that “[a]ll

Transactions are entered into in reliance on the fact that this Master Agreement and all


19
     Id. at 48-49.

                                                    20
       Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 25 of 93



Confirmations form a single agreement between the parties (collectively referred to as this

‘Agreement’), and the parties would not otherwise enter into any Transactions.”

       48.     Section 2 of the ISDA Master Agreement provides that “[e]ach party will make

each payment or delivery specified in each Confirmation to be made by it, subject to other

provisions of this Agreement,” including that “[e]ach obligation . . . is subject to (1) the

condition precedent that no Event of Default or Potential Events of Default . . . has occurred and

is continuing.” Section 4 further obliges each party to “comply in all material respects with all

applicable laws and orders to which it may be subject if failure so to comply would materially

impair its ability to perform its obligations under this Agreement or any Credit Support

Document to which it is a party.”

       49.     The parties to each ISDA Master Agreement are required to make certain

elections, such as which law will govern their agreement, where collateral for transactions should

be wired, and who should be notified of any default event. These choices are typically reflected

in the Schedule to the ISDA Master Agreement and the Credit Support Annex.

       50.     The parties are also given the option to designate themselves as a “Multibranch

Party” under Section 10 of the ISDA Master Agreement. Multibranch Parties are considered to

act as a single entity for the purposes of a derivatives transactions and “may make and receive

payments or deliveries under any Transaction through any Office listed in the Schedule.”

Consistent with this single entity concept, Section 10(a) further provides that: “each party that

enters into a Transaction through an Office other than its head or home office represents to the

other party that, notwithstanding the place or booking office or jurisdiction of incorporation of

such party, the obligations of such party are the same as if it had entered into the Transaction

through its head or home office.”



                                                 21
          Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 26 of 93



          51.   Section 13 of the ISDA Master Agreement requires parties to agree in advance on

the substantive law that will govern their agreement and which forum will have jurisdiction to

hear any disputes. There are two standard options for choice of law: the laws of the State of New

York or English law. The parties typically indicate their selection in Part 4 of the Schedule

attached to their ISDA Master Agreement or in an attached appendix. If New York law is

selected to govern, then under Section 13(b) of the ISDA Master Agreement, the parties

irrevocably submit to the “non-exclusive jurisdiction of the courts of the State of New York and

the United States District Court located in the Borough of Manhattan in New York City.” If

English law is designated in the Schedule, the parties submit to the jurisdiction of the English

courts.

          52.   Section 13 of the 2002 ISDA Master Agreement states in relevant part:

                13.       Governing Law and Jurisdiction
                (a) Governing Law. This Agreement will be governed by and construed in
                accordance with the law specified in the Schedule.
                (b) Jurisdiction. With respect to any suit, action or proceedings relating to
                any dispute arising out of or in connection with this Agreement
                (“Proceedings”), each party irrevocably:—
                      (i) submits:—
                            (1) if this Agreement is expressed to be governed by English
                            law, to (A) the non-exclusive jurisdiction of the English
                            courts if the Proceedings do not involve a Convention Court
                            and (B) the exclusive jurisdiction of the English courts if the
                            Proceedings do involve a Convention Court; or
                            (2) if this Agreement is expressed to be governed by the laws
                            of the State of New York, to the non-exclusive jurisdiction of
                            the courts of the State of New York and the United States
                            District Court located in the Borough of Manhattan in New
                            York City;
                      (ii) waives any objection which it may have at any time to the laying
                      of venue of any Proceedings brought in any such court, waives any
                      claim that such Proceedings have been brought in an inconvenient
                      forum and further waives the right to object, with respect to such


                                                 22
           Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 27 of 93



                          Proceedings, that such court does not have any jurisdiction over
                          such party; and
                          (iii) agrees, to the extent permitted by applicable law, that the
                          bringing of Proceedings in any one or more jurisdictions will not
                          preclude the bringing of Proceedings in any other jurisdiction.

           53.      Deutsche Bank, AG. Deutsche Bank AG entered an ISDA Master Agreement

with Plaintiff’s predecessor in interest, FrontPoint, on January 20, 2010. 20 That ISDA Master

Agreement was the same 2002 form ISDA whose provisions are cited above. A blank 2002 form

ISDA is attached as Exhibit J to this Complaint. Section 13 of the 2002 ISDA Master Agreement

that Deutsche Bank AG and FrontPoint entered provided that:

                    This Agreement will be governed by and construed in accordance with the
                    law specified in the Schedule.

                    (b) Jurisdiction. With respect to any suit, action or proceedings relating to
                    any dispute arising out of or in connection with this Agreement
                    (“Proceedings”), each party irrevocably:—

                    (i) submits:—

                    (2) if this Agreement is expressed to be governed by the laws of the State
                    of New York, to the non-exclusive jurisdiction of the courts of the State of
                    New York and the United States District Court located in the Borough of
                    Manhattan in New York City;

           54.      In the Schedule attached to that ISDA Master Agreement, Deutsche Bank AG and

FrontPoint agreed that New York Law would govern their agreement. 21 Pursuant to Section 13

of the ISDA Master Agreement, this election of New York law meant that FrontPoint and


20
   FrontPoint’s executed ISDA Master Agreement with Deutsche Bank AG is attached as Exhibit H. Pursuant to
industry standard practice, the document contains only the first and last pages of the Master Agreement, the
Schedule, and the Credit Support Annex, because parties do not keep the middle pages of the form as all ISDA
Master Agreements are standardized. See, e.g., In re Lehman Bros. Holdings Inc., 526 B.R. 481, 487 n.4 (S.D.N.Y.
2014), as corrected (Dec. 29, 2014), aff’d sub nom. In re Lehman Bros. Holdings, Inc., 645 F. App’x 6 (2d Cir.
2016) (“The signed Swap Agreement contains only the first and last page of ISDA’s standard agreement, with
signatures. The parties agree that this was common industry practice, and indicates that the middle pages of ISDA’s
standard agreement constituted part of the contract. [ ] We therefore treat the entire ISDA agreement as part of the
Swap Agreement.”).
21
     Exhibit H at 13.

                                                         23
               Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 28 of 93



Deutsche Bank AG “irrevocably submit[ted]” to the “jurisdiction of the courts of the State of

New York and the United States District Court located in the Borough of Manhattan in New

York City” with respect to “any suit, action, or proceedings relating to any dispute arising out of

or in connection with” its ISDA Master Agreement. 22

               55.   After executing its ISDA Master Agreement with Deutsche Bank AG on January

10, 2010, FrontPoint subsequently entered into at least 22 swap transactions directly with

Deutsche Bank AG between February 11, 2010 and May 27, 2010. These transactions occurred

during the period that MAS found that Deutsche Bank and the other Defendants were

manipulating SIBOR and SOR. FrontPoint’s swap transactions with Deutsche Bank were priced

based on these rates.

               56.   Pursuant to Section 1 of their ISDA Master Agreement, each of these transactions

were incorporated into and formed a single agreement with the ISDA Master Agreement. Thus a

breach of any transaction’s terms was also a breach of the ISDA Master Agreement between

FrontPoint and Deutsche Bank AG. FrontPoint’s claims arising out of these violations, including

the manipulation of SIBOR and SOR, are therefore related to this ISDA Master Agreement and

this Court has jurisdiction over Deutsche Bank AG as a result.

               57.   Deutsche Bank also appointed its New York branch, at 60 Wall Street, New York,

NY 10005, as its process agent. Deutsche Bank AG designated itself a “Multibranch Party” in its

ISDA Master Agreement with FrontPoint, stating that it may act through its offices in “New

York, London, Tokyo, Paris, Singapore, [and] Brussels,” among others. Thus, all of FrontPoint’s

transactions with Deutsche Bank, regardless of where they were entered into or executed, or

deemed to be with Deutsche Bank AG’s head office.


22
     See id.

                                                    24
       Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 29 of 93



       58.     Citibank, N.A. FrontPoint executed its ISDA Master Agreement with Defendant

Citibank, N.A. on August 25, 2009. That ISDA Master Agreement was a 1992 Form ISDA

Master Agreement which had the same relevant provisions cited above. As explained above,

Section 13 of that ISDA Master Agreement provided that:

              This Agreement will be governed by and construed in accordance with the
              law specified in the Schedule.

              (b) Jurisdiction. With respect to any suit, action or proceedings relating to
              any dispute arising out of or in connection with this Agreement
              (“Proceedings”), each party irrevocably:—

              (i) submits to the jurisdiction of the English courts, if this Agreement is
              expressed to be governed by English law, or to the non-exclusive
              jurisdiction of the courts of the State of New York and the United States
              District Court located in the Borough of Manhattan in New York City, if
              this Agreement is expressed to be governed by the laws of the State of New
              York;

       59.     In the Schedule attached to that ISDA Master Agreement, Citibank, N.A. and

FrontPoint agreed that New York Law would govern their agreement. Ex. I at 13. Pursuant to

Section 13 of the ISDA Master Agreement, this election of New York law meant that FrontPoint

and Citibank, N.A. “irrevocably submit[ted]” to the “jurisdiction of the courts of the State of

New York and the United States District Court located in the Borough of Manhattan in New

York City” with respect to “any suit, action, or proceedings relating to any dispute arising out of

or in connection with” its ISDA Master Agreement. See id.

       60.     After executing its ISDA Master Agreement with Citibank, N.A. on August 25,

2009, FrontPoint subsequently entered into swap transactions directly with Citibank, N.A.

       61.      Pursuant to Section 1 of their ISDA Master Agreement, each of these transactions

were incorporated into and formed a single agreement with the ISDA Master Agreement. Thus a

breach of any of the transaction’s terms was also a breach of the ISDA Master Agreement



                                                25
         Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 30 of 93



between FrontPoint and Citibank, N.A. FrontPoint’s claims arising out of these violations,

including the manipulation of SIBOR and SOR, are related to this ISDA Master Agreement and

this Court has jurisdiction over Citibank, N.A. as a result. 23

         3.       The Profits of Defendants’ Conspiracy Were Generated and Transferred
                  Within the United States.

         62.      All of the damages at issue in this case occurred within the United States. The

monetary gains that Defendants realized from their conspiracy, e.g., as a result of artificially

higher payments made by FrontPoint and the Class, were transferred to Defendants in the United

States in payments made to their U.S. bank accounts. Moreover, each transaction that Defendants

executed with FrontPoint or Class members had several steps. Each of those steps, from the

initial sales contact, to the posting of collateral, and payment at settlement, occurred within the

United States.

         63.      For example, in the first step of an over-the-counter derivatives transaction, the

customer will typically contact the derivatives dealer by phone or using an electronic chat

platform (such as those available through the Bloomberg or Reuters trading platforms) to discuss

the terms of a proposed trade. U.S. investors will typically contact the local branch of a

multinational bank, e.g., Deutsche Bank New York, UBS Stamford, etc., where traders are

available during U.S. business hours.

         64.      After agreeing on the transaction details, the customer will then communicate

transactions details, including payment instructions to a “custodian bank,” which holds assets,

including cash, derivatives, and other financial instruments, on its behalf.



23
  In its August 18, 2015 Order, ECF No. 225, the Court sustained Plaintiff’s claims against the Citibank defendants.
Citibank, N.A.’s consent to jurisdiction via its ISDA Master Agreement is not relevant to the issues in this case, and
the ISDA Master Agreement is discussed and attached to this complaint as an example of the application of an ISDA
Master Agreement.

                                                         26
       Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 31 of 93



       65.     The custodian bank will then use the assets in its client’s account to carry out the

payment instructions and settle the trade with that dealer’s agent banks. Customers that engage in

transactions across multiple currencies, e.g., Singapore and U.S. Dollars, will typically have a

separate sub-account with their custodian bank in the home country of each currency.

Transactions are then settled by transferring assets denominated in each currency from the

appropriate local sub-account.

       66.     This account structure means that each Defendant’s U.S. customers, i.e.,

FrontPoint and Class members, were injured as a result of the SIBOR manipulation from within

the United States when they: (a) paid too much for SIBOR-based derivatives, and transferred an

artificially higher amount of U.S. Dollars from their dollar-denominated, U.S.-based custodian

accounts to Defendants’ dollar-denominated accounts in the United States; or (b) received too

little from Defendants in the United States when they sold SIBOR-based derivatives to a

Defendant and that Defendant transferred an artificially lower amount of U.S. dollars from its

dollar-denominated, U.S.-based account to its customer’s domestic, U.S. dollar custodian

account.




                                                27
       Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 32 of 93



       67.     For example, under the terms of its ISDA Master Agreement with FrontPoint,

Deutsche Bank AG required FrontPoint to transfer cash and collateral to New York-based

Deutsche Bank AG accounts:




                                            FIGURE 2
       68.     Following each transaction, the dealer will send the customer a receipt, known as

a trade confirmation. The trade confirmation specifies the material terms of the deal, including its

effective date, how payments will be calculated, and when payments are due. Confirmations are

typically sent to the customer electronically for execution after the trade is entered so that they

can verify and agree to the trade’s terms, though details may also be recorded in electronic chats

or emails. As described in ¶ 47 above, each trade confirmation is incorporated into and forms a

single agreement with the ISDA Master Agreement, Schedule, Credit Support Annex, and any

other appendices or supporting documents.

       69.     This “single agreement” characteristic is significant as a dealer and customer will

often execute dozens or hundreds of trades, if not more, pursuant to a single ISDA Master

Agreement, which can stay in effect for years, and cover a variety of OTC derivatives products.


                                                 28
        Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 33 of 93



When FrontPoint entered into its SIBOR-based swap transactions with Deutsche Bank at

artificial prices, FrontPoint transferred funds to Deutsche Bank’s New York accounts listed

above. U.S. investors like members of the Class did the same. Therefore, FrontPoint’s damages,

like all the damages complained of in this case, occurred in the forum.

        4.       Each Defendant Purposefully Availed Itself of the Privilege of Trading
                 SIBOR-Based Derivatives with U.S. Investors.
        70.      Defendants, directly or through their affiliates, Citigroup, Bank of America, Bank

of Tokyo-Mitsubishi, BNP Paribas, Credit Suisse Group, Deutsche Bank, HSBC, JPMorgan

Chase, Royal Bank of Scotland, Standard Chartered Bank, and UBS purposefully availed

themselves of the privilege and benefit of trading foreign exchange and/or interest rate

derivatives, including SIBOR-based derivatives, in the United States throughout the Class

Period. 24 Every three years, the Federal Reserve Bank of New York conducts a survey of the

over-the-counter interest rate derivatives and foreign exchange market. This survey measures the

“turnover,” or volume of transactions, in foreign exchange and interest rate derivatives within the

United States. The Federal Reserve Bank of New York survey only includes data from dealers

located within the United States and transactions that are located within the United States.

Dealers located outside of the United States report their figures to the central bank where they

are located. The survey measures and reports the turnover of Singapore dollar-denominated

derivatives (i.e. SIBOR- and SOR-based derivatives) traded by these 11 dealer Defendants in the

United States. While the Federal Reserve Bank of New York’s survey only lists these 11




24
   See The Foreign Exchange and Interest Rate Derivatives Markets: Turnover in the United States, THE FEDERAL
RESERVE BANK OF NEW YORK (Apr. 2007) at 16-17 (hereinafter “Federal Reserve Bank of New York 2007
Survey”) at 16-17; The Foreign Exchange and Interest Rate Derivatives Markets: Turnover in the United States,
April 2010, THE FEDERAL RESERVE BANK OF NEW YORK (Apr. 2010) at 17-18 (hereinafter “Federal Reserve Bank
of New York 2010 Survey”).

                                                      29
           Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 34 of 93



Defendants as dealers, additional Defendants have conceded that they transacted in SIBOR-

based derivatives in the United States during the Class Period.

           71.     Defendants, directly or through their affiliates, Citigroup, Bank of America, Bank

of Tokyo-Mitsubishi, BNP Paribas, Credit Suisse Group, Deutsche Bank, HSBC, JPMorgan

Chase, Royal Bank of Scotland, Standard Chartered Bank, and UBS each participated in the

Federal Reserve Bank of New York’s survey of foreign exchange and interest rate derivatives

dealers throughout the Class Period, indicating that they entered into foreign exchange and

interest rate derivatives transactions, including transactions priced, benchmarked, and/or settled

based on SIBOR, from within the United States. 25

           72.     The Bank of International Settlements reported in 2008 that persons outside of

Singapore accounted for approximately 45% of all trading of Singapore Dollars, including spot

and over-the-counter SIBOR- and SOR-based derivatives and that 35% of this trading occurred

outside of Singapore. 26 In 2007, approximately $28 billion in notional value of SIBOR- and

SOR-based derivatives were traded in the United States. 27 By 2010, that number increased to

approximately $543 billion. 28 As of June 2013, there was approximately $1.6 trillion in

outstanding derivatives contracts tied to either SIBOR or SOR worldwide. 29 As volumes in the

trading of SIBOR-based derivatives increased and trading became more centralized in financial

hubs outside Singapore like New York throughout the Class Period, Defendants’ motive for


25
   See Federal Reserve Bank of New York 2010 Survey. at 16-17, 22, 25-27; Federal Reserve Bank of New York
2007 Survey at 16-17, 21, 24-26.
26
  Yosuke Tsuyuguchi & Philip Wooldridge, Bank for International Settlements: Monetary and Economic
Department, BIS Working Papers No. 252 – The Evolution of Trading Activity in Asian Foreign Exchange Markets
(May 2008) at 22-23, http://www.bis.org/publ/work252.pdf.
27
     See Federal Reserve Bank of New York 2007 Survey at 25-26.
28
     See Federal Reserve Bank of New York 2010 Survey at 26-27.
29
   Rachel Armstrong, Banks slow to revive Singapore trading desks after rate-fixing cull, REUTERS (June 25, 2013),
available at http://www.reuters.com/article/us-singapore-rates-idUSBRE95O1GF20130625.

                                                        30
       Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 35 of 93



manipulating SIBOR in order to fix the prices of SIBOR-based derivatives that they sold to U.S.

investors like FrontPoint and the Class became stronger.

       73.     Defendants further targeted and sold SIBOR-based derivatives to customers in the

United States through the Bloomberg Professional service, commonly referred to as the

Bloomberg Terminal. The Bloomberg Terminal is a computer system and subscription service

through which users can monitor financial market data and place trades on an electronic trading

platform. As of 2013, there were over 315,000 worldwide subscriptions to Bloomberg Terminal,

with a large number of those located in the United States. The Bloomberg Terminal is not

publicly available and can only be accessed by subscribers who pay fees to access the services—

i.e. typically banks, hedge funds, and sophisticated investors like FrontPoint. Defendants know

that subscribers to the Bloomberg Terminal are located in New York and other financial hubs

because they transact with counterparties at these locations through the Bloomberg Terminal.

       74.     Bloomberg Terminal subscriptions are concentrated in financial centers like New

York because of the types of customers that use the service. Defendants know this and

purposefully target customers in New York and other financial centers by offering SIBOR-based

derivatives for sale on Bloomberg’s platform. Data available on Bloomberg Terminal confirms

that at least the following Defendants directly or through their affiliates are dealers offering

SIBOR- and SOR-based derivatives for sale in the U.S. to U.S. investors through the Bloomberg

Terminal: JPMorgan, Citibank, UBS, Deutsche Bank, Credit Suisse, Credit Agricole CIB, BNP

Paribas, Standard Chartered Bank, HSBC, ANZ, Commerzbank, and OCBC. These Defendants

marketed their SIBOR- and SOR-based derivatives products on Bloomberg on behalf of the

whole company (i.e., not any one specific subsidiary). For example, as demonstrated in the

following screenshot, Credit Suisse’s SIBOR- and SOR-based derivatives offerings on



                                                 31
        Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 36 of 93



Bloomberg are listed as being sold by “Credit Suisse.” Attached as Exhibit G to the complaint

are screenshots of all 11 Defendants’ dealer pages listing SIBOR- and SOR-based derivatives for

sale on Bloomberg. 30




                                                FIGURE 3
        75.     Certain Defendants identify these quotes as executable, represented by the letter

“Y” (yes) in the column labeled “Exec.” This means that an interested counterparty can actually

buy or sell SIBOR-based derivatives at the quoted price with a click directly from the Bloomberg

Terminal.



30
  These entities list themselves on the Bloomberg Terminal for the sale of SIBOR- and SOR-base derivatives as
“ANZ Bank,” “BNP Paribas,” “Citigroup,” “Credit Agricole CIB,” “Credit Suisse,” “Deutsche Bank,” “HSBC,” “JP
Morgan Chase,” “OCBC Bank,” “Standard Chartered Bank,” and “UBS Investment Bank.”

                                                     32
        Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 37 of 93



        76.      By targeting and selling SIBOR-based derivatives to U.S. counterparties and

employing derivatives traders in their New York and Connecticut branches that traded SIBOR-

based derivatives from within the United States, Defendants purposefully availed themselves of

this District.

        5.       Defendants Utilized United States Wires in Furtherance of the Conspiracy.

        77.      Defendants are subject to the jurisdiction of this Court because they used U.S.

domestic and interstate wires to accomplish their fixing and manipulation of SIBOR and the

prices of SIBOR-based derivatives. Defendants knowingly aimed their false SIBOR submissions

to Thomson Reuters, which is located in the United States, and published the SIBOR fixes along

with these false submissions and confirmations for collusive transactions intended to impact

SIBOR to investors in the United States, using U.S. wires, through Bloomberg and other

financial services platforms. Each business day, Thomson Reuters transmitted all of the SIBOR

contributor panel banks’ individual SIBOR submissions and the final averaged SIBOR rates to

three data centers for worldwide publication, including one such data center in Hauppauge, New

York.

        78.      Defendants’ restraints of trade, intentional false reporting, manipulation and

agreements to fix SIBOR and manipulate the prices of SIBOR-based derivatives had direct,

substantial, and foreseeable effects on commerce in the United States, and on the SIBOR-based

derivatives in which FrontPoint and members of the Class transacted during the Class Period. As

discussed, U.S. market participants traded trillions of dollars in SIBOR- and SOR-based

derivatives during the Class Period. Defendants, as SIBOR contributor banks and sophisticated

market participants, knew that SIBOR was disseminated by Thomson Reuters and other financial

information services in the United States. Defendants also knew that SIBOR was used in the

United States to price, benchmark and/or settle SIBOR-based derivatives purchased, sold, or

                                                  33
           Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 38 of 93



owned here because they offered these products and used these rates to price their own positions

with investors like FrontPoint and the Class. For these reasons, Defendants intended that making

false SIBOR submissions to the ABS and engaging in collusive transactions that would distort

SIBOR-based derivatives away from their competitive prices and would (and did) have direct,

intentional, substantial, and reasonably foreseeable effects in the United States. This included the

intentional, direct effect of manipulating to artificial levels the prices of SIBOR-based

derivatives contracts transacted in the United States.

           6.      Defendants Consented to Jurisdiction by Registering to Do Business in This
                   District.
           79.     Defendants The Bank of Tokyo-Mitsubishi, BNP Paribas, Credit Agricole CIB,

Credit Suisse, Deutsche Bank, N.V., The Oversea-Chinese Banking Corporation Ltd., Standard

Chartered, United Overseas Bank Ltd., and RBS consented to personal jurisdiction, or otherwise

purposely availed themselves of this forum, by registering their New York branches and/or

representative or agency offices with the NYSDFS under New York Banking Law § 200-b. To

benefit from the advantages of transacting business in this forum, these Defendants registered

with the NYSDFS, which confers privileges and benefits and binds these entities to the same

judicial constraints as domestic corporations. 31 New York Banking Law § 200-b provides that by

so registering, these Defendants consent to the personal jurisdiction of this Court. The Bank of

Tokyo-Mitsubishi, BNP Paribas, Credit Agricole CIB, Credit Suisse, Deutsche Bank, The

Oversea-Chinese Banking Corporation Ltd., Standard Chartered, United Overseas Bank Ltd.,

and RBS promoted the legitimacy of their businesses by registering to do business in New York

and have therefore consented to jurisdiction within this district or otherwise purposefully availed

themselves of the forum. Defendants RBS and UBS consented to personal jurisdiction in the


31
     See Vera v. Republic of Cuba, No. 12-cv-1596, 2015 U.S. Dist. LEXIS 32846 (S.D.N.Y. Mar. 17, 2015).

                                                        34
        Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 39 of 93



United States by registering with the Connecticut Department of Banking under Section 36a-

428g of the Connecticut General Statutes. In addition, The Royal Bank of Scotland plc and UBS

AG registered to do business in Pennsylvania pursuant to 15 Pa.C.S.A § 4124. By registering

pursuant to 15 Pa.C.S.A § 4124, these Defendants likewise consented to personal jurisdiction in

Pennsylvania courts.

        7.      Defendants Conspired with U.S. Persons and Entities to Manipulate SIBOR
                and the Prices of SIBOR-Based Derivatives.
        80.     Defendants are subject to personal jurisdiction by virtue of participating in a

conspiracy with U.S.-based persons and entities who manipulated SIBOR and the prices of

SIBOR-based derivatives from within the United States. MAS found that U.S. Defendants Bank

of America, N.A., Citibank, N.A., and JPMorgan Chase Bank, N.A. conspired with the other

Defendants to manipulate SIBOR. By conspiring with U.S.-based entities, the Defendants

knowingly and purposefully directed their conduct at the United States and are further subject to

the jurisdiction of this Court.

                                             PARTIES

        81.     Plaintiff is a Delaware limited liability company with its principal place of

business in Massachusetts.

        82.     FrontPoint was an investment fund with its principal place of business in

Greenwich, Connecticut during the Class Period.

        83.     FrontPoint ceased operations and dissolved on November 11, 2011. Prior to its

dissolution, on July 13, 2011, FrontPoint unconditionally and irrevocably transferred all claims

arising out of its SIBOR- and SOR-based derivatives transactions to Plaintiff in exchange for

valuable consideration, pursuant to the terms of a valid Asset Purchase Agreement (“APA”).




                                                 35
        Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 40 of 93



        84.      The APA transferred all rights, title, and ownership associated with these claims

to Plaintiff and granted Plaintiff an irrevocable power of attorney coupled with an interest, giving

Plaintiff the right to take any steps it deemed reasonable and necessary to maximize the value of

the assets Plaintiff acquired from FrontPoint pursuant to the APA. These rights include, without

limitation, the power of Plaintiff to participate in and initiate lawsuits in FrontPoint’s name,

place, and stead for claims related to its SIBOR- and SOR-based derivatives transactions. 32 The

APA further provides that Plaintiff’s power to act pursuant to the APA may not be terminated or

revoked at any time by FrontPoint and survives FrontPoint’s dissolution.

        85.      Plaintiff exercised its rights and powers under the APA to initiate this action and

bring claims related to the at least 24 swap transactions, including based on one-month SIBOR,

that FrontPoint entered within the United States during the Class Period directly with Defendants

Deutsche Bank AG and Citibank, N.A. These transactions occurred at artificial prices

proximately caused by Defendants’ unlawful manipulation of SIBOR and the restraints of trade

alleged herein. FrontPoint was damaged as a result of Defendants’ manipulative conduct when it

was overcharged and/or underpaid in these SIBOR-based derivatives transactions.

        A.       Citibank

        86.      Citigroup Inc. (“Citigroup”) is a Delaware corporation with its headquarters at

399 Park Avenue, New York, New York 10043.

        87.      Defendant Citibank, N.A is a federally-chartered national banking association

incorporated in South Dakota and a wholly-owned subsidiary of Citigroup. Citibank, N.A.

maintains an office at 399 Park Avenue, New York, New York 10043. Citibank N.A. is



32
  After reviewing the APA, this Court concluded that “the document[] appear[s] to show a full assignment of rights
to FLH, which therefore has the capacity to sue here,” and granted leave to file this amended complaint, with Fund
Liquidation Holdings as Plaintiff. ECF No. 302 at 24 (Oct. 4, 2018 Order).

                                                        36
           Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 41 of 93



provisionally registered swap dealer with the CFTC, and as such, “makes a market in swaps”

and/or “regularly enters into swaps with counterparties as an ordinary course of business for its

own account.” 33 MAS found that Citibank, N.A. manipulated SIBOR and SOR. Citibank, N.A.

was a member of the SIBOR and SOR panels during the Class Period.

           B.       Bank of America

           88.      Bank of America Corporation is incorporated in Delaware and headquartered at

100 North Tryon Street, Charlotte, North Carolina 28255. Bank of America Corporation operates

an investment banking division located at Bank of America Tower, One Bryant Park, 1111

Avenue of the Americas, New York, New York 10036.

           89.      Defendant Bank of America, N.A. is a federally-chartered national banking

association headquartered at 101 South Tyron Street, Charlotte, North Carolina 28255. Bank of

America, N.A. is a wholly-owned subsidiary of Bank of America Corporation. Bank of America

operates an office at the Bank of America Tower, One Bryant Park, 1111 Avenue of the

Americas, New York, New York 10036. Bank of America, N.A. is a provisionally registered

swap dealer with the CFTC, and as such, “makes a market in swaps” and/or “regularly enters

into swaps with counterparties as an ordinary course of business for its own account.” MAS

found that Bank of America, N.A. manipulated SIBOR and SOR. Bank of America, N.A. was a

member of the SIBOR and SOR panels during the Class Period.

           C.       JPMorgan

           90.      JPMorgan Chase & Co. is a Delaware corporation with its headquarters located at

270 Park Avenue, New York, New York 10017. JPMorgan Chase & Co. provides businesses,

institutions, and individuals with investment banking, treasury and securities, asset management,


33
     17 C.F.R. § 1.3 (2016).

                                                   37
           Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 42 of 93



private banking, and commercial banking services. Its U.S.-based dealers trade in the over-the-

counter foreign exchange and derivatives markets, which includes interest rate swaps, forward

rate agreements, foreign exchange swaps, and currency swaps. 34 JPMorgan Chase & Co. is

registered with the Board of Governors of the Federal Reserve System.

           91.       Defendant JPMorgan Chase Bank, N.A. is a federally-chartered national banking

association headquartered at 270 Park Avenue, New York, New York 10017. JPMorgan Chase

Bank, N.A. is a wholly-owned subsidiary of J.P. Morgan Chase & Co. JPMorgan Chase Bank,

N.A. is a provisionally registered swap dealer with the CFTC, and as such, “makes a market in

swaps” and/or “regularly enters into swaps with counterparties as an ordinary course of business

for its own account.” 35 MAS found that JPMorgan Chase Bank, N.A. manipulated SIBOR and

SOR. JPMorgan Chase Bank, N.A. was a member of the SIBOR and SOR panels during the

Class Period.

           D.       The Royal Bank of Scotland

           92.      The Royal Bank of Scotland Group plc is a registered bank holding company

headquartered in the United Kingdom. According to The Royal Bank of Scotland Group plc’s

2013 U.S. Resolution Plan, the Group made 20% of its income for the 2012 year in the United

States.

           93.      Defendant The Royal Bank of Scotland plc, a direct subsidiary of The Royal Bank

of Scotland Group plc, is a banking and financial services company headquartered in the United




34
  See Federal Reserve Bank of New York 2007 Survey at 12, 16-17 (JPMorgan participated in the survey as both a
foreign exchange dealer and an interest rate derivatives dealer, requiring transactions to be reported “on the basis of
the location of the dealer agreeing to conduct the transaction”).
35
     See supra note 33.

                                                          38
           Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 43 of 93



Kingdom. During the Class Period, The Royal Bank of Scotland plc was a member of the SIBOR

panel.

           94.      During the Class Period, The Royal Bank of Scotland plc maintained a branch at

340 Madison Avenue, New York, NY 10173. RBS’s New York branch was licensed, supervised,

and regulated by the NYSDFS to do business in this state. The Royal Bank of Scotland plc also

had a branch located at 600 Washington Boulevard, Stamford, CT 06901. The Royal Bank of

Scotland plc is regulated by the Board of Governors of the Federal Reserve System. The Royal

Bank of Scotland plc is registered with CFTC as a provisionally-registered swap dealer, and as

such, “makes a market in swaps” and/or “regularly enters into swaps with counterparties as an

ordinary course of business for its own account.” 36 The Royal Bank of Scotland plc is an

approved Swap Firm and National Futures Association Member. The Royal Bank of Scotland’s

U.S.-based dealers trade in the over-the-counter foreign exchange and derivatives markets, which

includes interest rate swaps, forward rate agreements, foreign exchange swaps. 37 MAS found

that The Royal Bank of Scotland plc manipulated SIBOR and SOR. The Royal Bank of Scotland

plc was a member of the SIBOR and SOR panels during the Class Period. RBS Securities Japan

Limited (“RBS Japan”) is a wholly-owned subsidiary of The Royal Bank of Scotland plc that

functions as a broker-dealer in addition to having market operations. In their settlement with the

CFTC, The Royal Bank of Scotland plc and RBS Japan both admitted to successfully

manipulating SIBOR and SOR, along with several other benchmark interest rates. 38




36
     Id.
37
  See Federal Reserve Bank of New York 2007 Survey at 12, 16-17 (RBS participated in the survey as both a
foreign exchange dealer and an interest rate derivatives dealer).
38
     See Ex. A at 3-4 & n.3.

                                                      39
           Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 44 of 93



           E.       UBS

           95.      Defendant UBS AG (“UBS”) is a banking and financial services company

headquartered in Switzerland. UBS provides investment banking, asset management, and wealth

management services for private, corporate, and institutional clients worldwide. MAS found that

UBS manipulated SIBOR and SOR. UBS was a member of the SIBOR and SOR panels during

the Class Period.

           96.      UBS maintains branches in several U.S. states, including Connecticut, Illinois,

Florida, and New York, with its headquarters in New York and Stamford, Connecticut. UBS is

registered with the Office of the Comptroller of the Currency (“OCC”) and is licensed and

supervised by the Board of Governors of the Federal Reserve System. UBS is registered with the

CFTC as a provisionally-registered swap dealer, and as such, “makes a market in swaps” and/or

“regularly enters into swaps with counterparties as an ordinary course of business for its own

account.” 39 UBS is an approved Swap Firm and National Futures Association Member. UBS’s

U.S.-based dealers trade in the over-the-counter foreign exchange and derivatives markets,

including interest rate swaps, forward rate agreements, and foreign exchange swaps. 40 During the

class period, UBS maintained foreign exchange (“FX”) trading desks in three locations:

Stamford, Singapore, and Zurich. 41

           97.      UBS filed a Resolution Plan with the Federal Reserve in 2014 in which it

acknowledged that it is a global institution with the majority of its operations located in



39
     See supra note 33.
40
  See Federal Reserve Bank of New York 2007 Survey at 12, 16-17 (UBS participated in the survey as both a
foreign exchange dealer and an interest rate derivatives dealer).
41
  Report: Foreign Exchange Trading at UBS AG: Investigation Conducted by FINMA, Swiss Financial Market
Supervisory Authority FINMA (Nov. 12, 2014) at 7,
https://www.finma.ch/en/~/media/finma/dokumente/dokumentencenter/8news/20141112-ubs-fx-bericht.pdf?la=en.

                                                      40
           Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 45 of 93



Switzerland, the United Kingdom, and the United States. 42 UBS’s shares are registered as Global

Registered Shares on the New York Stock Exchange (“NYSE”).

           98.       UBS Securities Japan Co. Ltd., the successor company to UBS Securities Japan,

Ltd. (collectively, “UBS Japan”), is one of UBS’s wholly-owned subsidiaries that engages in

investment banking and broker-dealer operations. UBS Securities Japan Co. Ltd. admitted and

acknowledged that it is responsible for the acts of its predecessor company’s officers and

employees. In their settlement with the CFTC, UBS AG and UBS Securities Japan Co., Ltd. both

admitted to manipulating submissions for SIBOR and SOR, among other rates. 43

           F.        BNP Paribas

           99.       BNP Paribas, S.A. (“BNP Paribas”) is one of the world’s largest global banking

organizations, with its headquarters in Paris. During the Class Period, BNP Paribas was a

member of the SIBOR panel. MAS found that BNP Paribas manipulated SIBOR and SOR.

           100.      BNP Paribas maintains a branch at 787 Seventh Avenue, New York, New York

10019. BNP Paribas’s New York branch, which serves as the headquarters of BNP Paribas’s

U.S. operations, is licensed, supervised, and regulated to do business in this state by the

NYSDFS. BNP Paribas is also regulated by the Board of Governors of the Federal Reserve

System. BNP Paribas considers its New York Branch to be a “material entity” within the United

States. 44 BNP Paribas is a provisionally registered swap dealer with the CFTC, and as such,

“makes a market in swaps” and/or “regularly enters into swaps with counterparties as an ordinary




42
     2014 UBS US Resolution Plan - Public Section, UBS AG (July 2014) at 4.
43
     See Ex. C at 38 n. 21.
44
     Public Section, BNP Paribas 165(d) Resolution Plan, BNP PARIBAS (July 1, 2013) at 4.

                                                         41
             Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 46 of 93



course of business for its own account.” 45 BNP Paribas is an approved Swap Firm and National

Futures Association Member.

            101.    BNP Paribas has significant retail operations in the U.S., and offers corporate and

investment banking services to clients in New York through its Global Equities and Commodity

Derivatives division, among others. 46 BNP Paribas, together with its subsidiaries, employs

approximately 15,000 people in the U.S. and maintains locations in nine states. 47 According to

its 2013 U.S. Resolution Plan, BNP Paribas is “a global player in the derivatives markets” and

“actively trades in derivatives . . . including swaps, forwards, futures, and options.” 48 BNP

Paribas’s U.S.-based dealers trade in the over-the-counter foreign exchange and derivatives

markets, which includes interest rate swaps, forward rate agreements, foreign exchange swaps,

and currency swaps. 49

            102.    BNP Paribas North America, Inc. is a Delaware corporation headquartered at 787

7th Avenue, New York, New York 10019. BNP Paribas North America Inc. provides corporate,

investment banking, and securities brokerage activities and is a subsidiary of BNP Paribas S.A.

            103.    BNP Paribas Securities Corp. is a financial services firm incorporated in

Delaware with its principal place of business in New York, New York. BNP Paribas Securities

Corp. “underwrites, trades and markets a vast array of global and domestic fixed income and




45
     See supra note 33.
46
     Public Section, BNP Paribas 165(d) Resolution Plan, BNP PARIBAS (July 1, 2013) at 2.
47
     Id.
48
     Id. at 7.
49
   See Federal Reserve Bank of New York 2007 Survey at 12, 16-17 (BNP Paribas participated in the survey as both
a foreign exchange dealer and an interest rate derivatives dealer, requiring transactions to be reported “on the basis
of the location of the dealer agreeing to conduct the transaction”).

                                                         42
           Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 47 of 93



equity products.” 50 BNP Paribas Securities Corp. is a wholly-owned subsidiary of BNP Paribas

North America, Inc. BNP Paribas Securities Corp. is registered as a broker-dealer with FINRA,

the Securities and Exchange Commission (“SEC”) and as a futures commission merchant with

the CFTC. BNP Paribas Securities Corp. is also a clearing member of the Chicago Mercantile

Exchange (“CME”) and an approved Swap Firm and National Futures Association Member.

           104.   BNP Paribas Prime Brokerage, Inc. is a Delaware corporation with its principal

place of business in New York, New York. BNP Prime Brokerage, Inc, provides brokerage and

futures commission merchant services in the U.S., Europe, and Asia. 51 Its brokerage services

include financing solutions such as equity and portfolio swaps. 52 BNP Paribas Prime Brokerage,

Inc. is a wholly-owned subsidiary of BNP Paribas North America, Inc. BNP Paribas Prime

Brokerage, Inc. is registered as a futures commission merchant with the CFTC. BNP Paribas

Prime Brokerage, Inc. is registered as a broker-dealer with FINRA.

           G.     Oversea-Chinese Banking Corporation

           105.   The Oversea-Chinese Banking Corporation Ltd. (“OCBC”) is a banking and

financial services organization headquartered in Singapore. As of October 2013, OCBC is the

second largest financial services group in Southeast Asia by assets. 53 MAS found that OCBC

manipulated SIBOR and SOR. OCBC was a member of the SIBOR and SOR panels during the

Class Period.




50
  About BNP Paribas, available at https://group.bnpparibas/en/news/bnp-paribas-securities-corp-establishes-
institutional-sales-operation-san-francisco-1.
51
  Company Overview of BNP Paribas Prime Brokerage, Inc., BLOOMBERG, available at
http://www.bloomberg.com/research/stocks/private/snapshot.asp?privcapId=69090707.
52
     Id.
53
  U.S. Resolution Plan, Section 1: Public Section, OVERSEA-CHINESE BANKING CORPORATION LIMITED (Dec. 31,
2013), https://www.federalreserve.gov/bankinforeg/resolution-plans/oversea-chinese-bking-3g-20131231.pdf.

                                                       43
           Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 48 of 93



           106.     OCBC maintains a NYSDFS-regulated agency office at 1700 Broadway, New

York, New York 10019. OCBC is also regulated by the Board of Governors of the Federal

Reserve System. As of September 30, 2014, OCBC’s New York branch held $12.1 billion in

total assets. 54

           H.       Deutsche Bank

           107.     Defendant Deutsche Bank AG (“Deutsche Bank”) is a German financial services

company headquartered in Frankfurt, Germany. MAS found that Deutsche Bank manipulated

SIBOR and SOR. Deutsche Bank was a member of the SIBOR and SOR panels during the Class

Period.

           108.     Deutsche Bank’s U.S. headquarters is in New York. Its New York branch is

located at 60 Wall Street, New York, New York 10005. Deutsche Bank considers its New York

branch to be a “material entity” within the United States. 55 Deutsche Bank AG’s New York

branch is licensed, supervised, and regulated by the NYSDFS to do business in this state.

Deutsche Bank is also registered with the Board of Governors of the Federal Reserve System.

Deutsche Bank AG’s New York branch has more than 1,700 employees and total assets

exceeding $152 billion. Deutsche Bank is a provisionally registered swap dealer with the CFTC,

and as such, “makes a market in swaps” and/or “regularly enters into swaps with counterparties

as an ordinary course of business for its own account.” 56 Deutsche Bank is an approved Swap

Firm and National Futures Association Member. Deutsche Bank’s U.S.-based dealers trade in the

over-the-counter foreign exchange and derivatives markets, which includes interest rate swaps,



54
  Structure Data for the U.S. Offices of Foreign Banking Organizations, THE FEDERAL RESERVE BOARD, available
at http://www.federalreserve.gov/releases/iba/201409/bycntry.htm.
55
     Resolution Plan July 2014 Submission, Section 1: Public Section, DEUTSCHE BANK AG (July 1, 2014) at 4.
56
     See supra note 33.

                                                         44
             Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 49 of 93



forward rate agreements, foreign exchange swaps, and currency swaps. 57 In its settlement with

the CFTC, Deutsche Bank admitted to manipulating SIBOR and SOR, in addition to Yen-

LIBOR, USD LIBOR, Sterling LIBOR, Swiss Franc LIBOR, and EURIBOR. 58

            I.      Credit Agricole CIB

            109.    Crédit Agricole S.A. is a financial services company headquartered and

incorporated in France. Crédit Agricole S.A. owns a 97.8% interest in Defendant Crédit Agricole

Corporate and Investment Bank (“Credit Agricole CIB”), which Crédit Agricole S.A. considers

its only business line that has a significant presence in the United States. 59 Crédit Agricole S.A.

lists Crédit Agricole CIB’s New York branch as a “material entity” in the United States. 60 Crédit

Agricole S.A.’s “core business lines” that it conducts from within the United States include

Crédit Agricole CIB New York Branch’s Global Markets Division, which sells and trades certain

debt instruments and derivatives, including interest rates and foreign exchange. 61

            110.    Crédit Agricole CIB’s New York branch is located in this district at 1301 Avenue

of the Americas New York, New York 10019. Crédit Agricole CIB’s New York branch is

licensed, supervised, and regulated by the NYSDFS. Crédit Agricole CIB is a provisionally

registered swap dealer with the CFTC, and as such, “makes a market in swaps” and/or “regularly

enters into swaps with counterparties as an ordinary course of business for its own account.” 62

Crédit Agricole CIB is an approved Swap Firm and National Futures Association Member.



57
  See Federal Reserve Bank of New York 2007 Survey at 12, 16-17 (Deutsche Bank participated in the survey as
both a foreign exchange dealer and an interest rate derivatives dealer).
58
     CFTC Deutsche Bank Order at 2-3 & n.3.
59
     U.S. Resolution Plan Public Section, CRÉDIT AGRICOLE S.A. (Dec. 27, 2013) at 1-2.
60
     Id. at 4.
61
     Id.
62
     See supra note 33.

                                                         45
        Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 50 of 93



Crédit Agricole CIB is also regulated by the Board of Governors of the Federal Reserve System.

MAS found that Crédit Agricole CIB manipulated SIBOR and SOR. During the Class Period,

Crédit Agricole CIB was a member of the SIBOR and SOR panels.

        J.       Credit Suisse

        111.     Credit Suisse Group AG is a Swiss banking and financial services company

incorporated in Switzerland. Credit Suisse Group provides a broad range of services to individual

and corporate clients, such as investment banking, private banking, and asset management. Of its

six primary offices, one is located at 11 Madison Avenue, New York, New York 10010.

Together with its subsidiaries, Credit Suisse Group employs over 8,000 people in the United

States, 7,840 of which are in New York. 63

        112.     Defendant Credit Suisse AG, a wholly-owned subsidiary of Credit Suisse Group,

maintains a branch office at 11 Madison Avenue, New York 10010. Credit Suisse AG is

licensed, supervised, and regulated by the NYSDFS to do business in this state. Credit Suisse AG

is also licensed and supervised by the Board of Governors of the Federal Reserve System. MAS

found that Credit Suisse AG manipulated SIBOR and SOR. Credit Suisse was a member of the

SIBOR and SOR panels during the Class Period.

        113.     In 2013, Credit Suisse ranked first in overall fixed income trading in the United

States with the largest market share of all dealers. 64 Credit Suisse’s U.S.-based dealers trade in

the over-the-counter foreign exchange and derivatives markets, including interest rate swaps,




63
  Decl. of Pierre Schreiber in Support of Credit Suisse Group AG’s Mot. to Dismiss, In re: Libor-Based Financial
Instruments Litigation, 11-cv-2262, No. 765 (S.D.N.Y. Nov. 6, 2014).
64
   See GREENWICH ASSOCIATES, 2013 Greenwich Leaders: U.S. Fixed Income (July 24, 2013) at 1, available at
https://www.greenwich.com/fixed-income-fx-cmds/2013-greenwich-leaders-us-fixed-income.

                                                       46
           Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 51 of 93



forward rate agreements, foreign exchange swaps. 65 Credit Suisse’s Investment Banking

Department houses its Rate Products Team, which is a global market maker in cash and

derivatives markets and a primary dealer in the United States, trading, inter alia, interest rate

swaps and options and other risk management structures and forms.

           114.     In Credit Suisse’s Form 20-F filed annually with the SEC, Credit Suisse lists

numerous securities that are listed on the NYSE and other U.S. exchanges. Credit Suisse also

operates in the United States through direct and indirect subsidiaries, including Credit Suisse

Holdings (USA), Inc., Credit Suisse (USA), Inc., Credit Suisse Securities (USA), Inc., Credit

Suisse Securities (USA) LLC and Credit Suisse International. All have offices in New York.

Credit Suisse’s wholly-owned subsidiary, Credit Suisse Securities (USA) LLC (“CSSU”), is

headquartered in New York. During the Class Period, CSSU was a Clearing Firm on several of

the CME Group’s Exchanges, including the CME, NYMEX, Chicago Board of Trade (“CBOT”),

and Commodities Exchange Inc. (“COMEX”).

           115.     Credit Suisse International is a UK company and wholly-owned subsidiary of

Credit Suisse AG and Credit Suisse Group AG. Credit Suisse International, “a global market

leader in over-the-counter derivative products,” is the “principal swap dealing entity’ for Credit

Suisse Group. 66 Credit Suisse International is a provisionally-registered swap dealer with the

CFTC, and as such, “makes a market in swaps” and/or “regularly enters into swaps with

counterparties as an ordinary course of business for its own account.” 67 Credit Suisse

International is an approved Swap Firm and National Futures Association Member. In its 2015


65
  See Federal Reserve Bank of New York 2007 Survey at 12, 16-17 (Credit Suisse Group participated in the survey
as both a foreign exchange dealer and an interest rate derivatives dealer).
66
  Annual Report 2012, CREDIT SUISSE INTERNATIONAL (2012) at 2, 7, available at https://www.credit-
suisse.com/media/ib/docs/investment-banking/financial-regulatory/international/csi-annual-report-2012.pdf.
67
     See supra note 33.

                                                       47
           Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 52 of 93



U.S. Resolution Plan, Credit Suisse Group AG stated that, until 2015, Credit Suisse International

handled all of the Group’s U.S. derivatives business as well as its Singapore-based Asia Pacific

derivatives businesses. 68

           K.       The Standard Chartered Bank

           116.     Standard Chartered plc is an international banking and financial services company

headquartered in London, England.

           117.     Defendant Standard Chartered Bank is an international bank headquartered in

London, England. Standard Chartered Bank is a wholly owned subsidiary of Standard Chartered

plc. MAS found that Standard Chartered Bank manipulated SIBOR and SOR. Standard

Chartered Bank was a member of the SIBOR and SOR panels during the Class Period.

           118.     Standard Chartered Bank maintains a branch at 1095 Avenue of the Americas,

New York, New York 10036. Standard Chartered Bank’s New York branch is licensed,

supervised, and regulated by the NYSDFS to do business in this state. Standard Chartered

Bank’s New York branch is also regulated by the Board of Governors of the Federal Reserve

System and the Federal Reserve Bank of New York. Standard Chartered Bank is a provisionally-

registered swap dealer with the CFTC, and as such, “makes a market in swaps” and/or “regularly

enters into swaps with counterparties as an ordinary course of business for its own account.” 69

Standard Chartered Bank is an approved Swap Firm and National Futures Association Member.




68
  Credit Suisse Global Recovery and Resolution Plan, Chapter 1 – Public Section, CREDIT SUISSE GROUP AG (June
2015) at 1-21, available at https://www.fdic.gov/regulations/reform/resplans/plans/creditsuisse-165-1507.pdf
69
     See supra note 33.

                                                     48
           Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 53 of 93



           119.     Standard Chartered plc considers its New York branch to be a “material entity”

within the United States. 70 Standard Chartered Bank’s New York branch offers banking services

to corporate and institutional clients in the Americas who have trade or investment links with

markets in Asia, Africa, and the Middle East. 71 Standard Chartered Bank maintains offices in

New York, California, Florida, and Texas and has 1,200 employees in the United States.

Standard Chartered Bank’s U.S.-based dealers trade in the over-the-counter foreign exchange

market. 72 Standard Chartered Bank’s Financial Markets division, which offers derivative

products to its customers, is located in this district.

           L.       DBS Bank

           120.     DBS Group Holdings Limited is an investment holding company headquartered in

Singapore. Defendant DBS Bank Ltd. is a multinational banking and financial services company

headquartered in Singapore. DBS Bank Ltd. is a wholly-owned subsidiary of DBS Group

Holdings Limited and is the largest banking group incorporated in southeast Asia by total

assets. 73 DBS Bank Ltd. maintains a U.S. branch at 725 S. Figueroa Street, Los Angeles,

California. DBS Bank’s U.S. branch is regulated by the Board of Governors of the Federal

Reserve, the FDIC, and the California Department of Business Oversight. MAS found that DBS

Bank Ltd. manipulated SIBOR and SOR. DBS Bank Ltd. was a member of the SIBOR and SOR

panels during the Class Period.




70
  2013 US Resolution Plan Section I – Public Section, STANDARD CHARTERED PLC, STANDARD CHARTERED BANK,
STANDARD CHARTERED BANK NEW YORK BRANCH (Dec. 19, 2013) at 1, available at
https://www.federalreserve.gov/bankinforeg/resolution-plans/standard-chartered-bk-3g-20131231.pdf.
71
     Id.
72
  See Federal Reserve Bank of New York 2010 Survey at 13, 17-18 (Standard Chartered participated in the survey
as a foreign exchange dealer).
73
     U.S. Resolution Plan, Section 1: Public Section, DBS BANK LTD. (Dec. 31, 2013) at 2.

                                                          49
             Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 54 of 93



            121.   DBS Vickers Securities (USA) Inc. is a Delaware corporation with its principal

place of business at 777 3rd Avenue, New York, New York, 10017. DBS Vickers Securities is the

securities and derivatives arm of DBS Group and offers a broad range of financial services,

including derivatives trading. 74 DBS Vickers Securities (USA) Inc. is a subsidiary of DBS

Vickers Securities Holdings PTE Ltd., a Singapore company, which in turn is wholly-owned by

Defendant DBS Bank Ltd. 75 DBS Vickers Securities (USA) Inc. is regulated by the Financial

Industry Regulator Authority (FINRA).

            M.     United Overseas Bank Limited

            122.   Defendant United Overseas Bank Limited is a multinational banking organization

headquartered in Singapore and has more than 500 offices in 19 countries and territories

throughout Asia, Europe, and North America. United Overseas Bank Limited maintains Agency

offices in both New York and Los Angeles, with over 50 employees in the United States. United

Overseas Bank Limited’s NYSDFS-regulated New York Agency office is at 592 Fifth Avenue,

New York, NY 10036. According to its 2013 U.S. Resolution Plan, United Overseas Bank

Limited’s New York Agency office held approximately $5 billion dollars in assets as of

December 31, 2012. 76 In its 2013 U.S. Resolution Plan, United Overseas Bank Limited stated

that it engages in derivatives activity in the United States, including “interest rate and currency

swaps in connection with its commercial lending operations in its two agency offices [in New

York and Los Angeles].” 77 MAS found that United Overseas Bank Limited manipulated SIBOR



74
  About DBS Vickers Securities, available at https://www.dbs.com/newsroom/print-
news.page?newsId=i0bk3q1y&locale=en.
75
  Resolution Plan, Section 1: Public Section, DBS BANK LTD. (Dec. 31, 2013) at 1, available at
https://www.federalreserve.gov/bankinforeg/resolution-plans/dbs-bk-3g-20131231.pdf.
76
     UOB U.S. Resolution Plan, Public Section, UNITED OVERSEAS BANK LIMITED (Dec. 31, 2013) at 2.
77
     Id. at 7.

                                                       50
           Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 55 of 93



and SOR. United Overseas Bank Limited was a member of the SIBOR panel during the Class

Period.

           123.     UOB Global Capital, LLC is an asset management company that maintains its

headquarters at 592 Fifth Avenue, New York, NY. UOB Global Capital, LLC operates as a

subsidiary of United Overseas Bank Limited and is the global asset management affiliate of the

UOB group, offering a range of both U.S. and Asian fixed income and equity products to its

customers in the United States and around the world 78 UOB Global Capital states that it “brings

UOB’s Asian regional investment strengths to clients outside that region who are seeking

exposure there.” 79

           N.       Australia and New Zealand Banking Group

           124.     Defendant Australia and New Zealand Banking Group Ltd. is headquartered in

Melbourne, Australia and is the fourth-largest bank in Australia and among the top twenty

largest banks in the world. 80 MAS found that Australia and New Zealand Banking Group Ltd.

manipulated SIBOR and SOR. Australia and New Zealand Banking Group Ltd. was a member of

the SIBOR panel during the Class Period.

           125.     Australia and New Zealand Banking Group Ltd. maintains a licensed branch at

277 Park Avenue, New York, New York 10172. ANZ’s New York branch is registered as a

Foreign Banking Organization with the U.S. Office of the Comptroller of Currency (“OCC”) and

regulated by the Federal Reserve Bank of New York. Australia and New Zealand Banking Group



78
  UOB Global Capital, LLC “is backed by the resources of the UOB Group. UOB has acted as co-investor in a
number of UOBGC’s investment fund and products, providing seed capital and demonstrating the Group’s
commitment to its investment management business.” UOB Global Capital – History, available at
http://www.uobglobal.com/history/.
79
     Id.; UOB Global Capital – Capabilities, available at http://www.uobglobal.com/capabilities/.
80
     2015 Annual Report, AUSTRALIA AND NEW ZEALAND BANKING GROUP LTD (2015) at 1.

                                                          51
             Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 56 of 93



Ltd. is also regulated by the Board of Governors of the Federal Reserve System. Australia and

New Zealand Banking Group Ltd. has operated its New York branch since December 1968.

            126.    Australia and New Zealand Banking Group Ltd. provides corporate and

investment banking services and international trade finance from its New York branch, including

foreign exchange, currency options, and credit and interest rate derivatives. 81 Australia and New

Zealand Banking Group Ltd. considers its New York branch to be an “extension” of the bank in

the United States. 82 According to the Federal Reserve Board, Australia and New Zealand

Banking Group Ltd.’s New York branch held $17.7 billion in assets as of September 30, 2014. 83

Australia and New Zealand Banking Group Ltd.’s ADRs are listed on the NYSE. Australia and

New Zealand Banking Group Ltd. is provisionally registered as a swap dealer with the CFTC,

and as such, “makes a market in swaps” and/or “regularly enters into swaps with counterparties

as an ordinary course of business for its own account.” 84 Australia and New Zealand Banking

Group Ltd. is an approved Swap Firm and National Futures Association Member.

            127.    ANZ Securities, Inc. is an investment banking corporation incorporated in New

 York and headquartered at 277 Park Avenue, New York, NY. ANZ Securities, Inc., a wholly-

 owned subsidiary of Australia and New Zealand Banking Group Ltd., provides a range of

 services to its customers, including “export finance, structured finance, corporate banking,

 currency options and structured credit derivatives.” 85 Through ANZ Securities, Inc., Australia


81
  Public Section of 2013 § 165(d) Tailored Resolution Plan, AUSTRALIA AND NEW ZEALAND BANKING GROUP
LTD., (Dec. 31, 2013) at 3, available at https://www.federalreserve.gov/bankinforeg/resolution-plans/australia-new-
zealand-bking-3g-20131231.pdf.
82
     Id. at 2.
83
  Structure Data for the U.S. Offices of Foreign Banking Organizations, THE FEDERAL RESERVE BOARD, available
at http://www.federalreserve.gov/releases/iba/201409/bycntry.htm.
84
     See supra note 33.
85
   Company Overview of ANZ Securities, Inc., BLOOMBERG, available at
http://www.bloomberg.com/research/stocks/private/snapshot.asp?privcapId=33377552.

                                                        52
       Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 57 of 93



and New Zealand Banking Group Ltd.’s New York-based team supports trade and investment

flows between clients in America with Australia, New Zealand and Asia. ANZ Securities, Inc.

is registered with FINRA as a broker dealer.

       128.    When transacting with counterparties in this District, ANZ regularly designates

New York law as the governing law and agrees that the courts of this District have jurisdiction.

ANZ’s Trade Terms for U.S.-based counterparties include an addendum titled “State of New

York, United States of America as Governing Jurisdiction” that applies “where New York, New

York, United States of America is the Governing Jurisdiction (being the city and the state in the

United States of America in which the Customer’s ANZ Office is located).”

       O.      The Bank of Tokyo–Mitsubishi

       129.    Defendant The Bank of Tokyo-Mitsubishi UFJ, Ltd. (“Bank of Tokyo-

Mitsubishi”) is a Japanese commercial bank that provides deposits, loans, insurance agency, and

securities investment trusts for individuals and businesses. MAS found that The Bank of Tokyo-

Mitsubishi UFJ, Ltd. manipulated SIBOR and SOR. During the Class Period, the Bank of

Tokyo-Mitsubishi was a member of the SIBOR and SOR panels.

       130.    Bank of Tokyo-Mitsubishi maintains a branch at 1251 Avenue of the Americas,

New York, New York 10020-1104, as well as branches in Chicago and Los Angeles. Bank of

Tokyo-Mitsubishi has maintained “a presence in New York since 1880.” The Bank of Tokyo-

Mitsubishi’s New York branch is licensed, supervised, and regulated by the NYSDFS to do

business in this state. Bank of Tokyo-Mitsubishi is also regulated by the Board of Governors of

the Federal Reserve System and the National Futures Association. Bank of Tokyo-Mitsubishi is

provisionally registered as a swap dealer with the CFTC, and as such, “makes a market in swaps”

and/or “regularly enters into swaps with counterparties as an ordinary course of business for its



                                                53
            Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 58 of 93



own account.” 86 Bank of Tokyo-Mitsubishi is an approved Swap Firm and National Futures

Association Member.

            131.     As of March 31, 2014, Bank of Tokyo-Mitsubishi had $134 billion in total assets

and 2,135 full-time employees at its New York branch. 87 One of the New York branch’s “core

business lines” is its Global Markets Division for the Americas, which transacts in financial

market products and is responsible for market risk control management, hedge income

management, and liquidity risk control. 88 Bank of Tokyo-Mitsubishi’s New York Branch’s other

core business line is the U.S. Corporate Banking Division, which transacts in foreign exchange

and derivatives products. 89

            P.       The Hongkong and Shanghai Banking Corporation Limited

            132.     Defendant The Hongkong and Shanghai Banking Corporation Limited is a

wholly-owned subsidiary of HSBC Holdings plc. The Hongkong and Shanghai Banking

Corporation is incorporated in Hong Kong and is HSBC Group’s principal banking subsidiary in

the Asia-Pacific region, including in Singapore. 90 MAS found that The Hongkong and Shanghai

Banking Corporation Limited manipulated SIBOR and SOR. During the Class Period, Defendant

The Hongkong and Shanghai Banking Corporation Limited was a member of the SIBOR and

SOR panels.

            133.     HSBC Holdings plc identifies The Hongkong and Shanghai Banking Corporation

Limited as a non-U.S. material entity because it is highly connected with HSBC Group’s U.S.


86
     See supra note 33.
87
   Public Mitsubishi UFJ Financial Group, Inc. Resolution Plan, MITSUBISHI FINANCIAL GROUP INC. (July 1, 2014)
at 5-6, available at http://www.federalreserve.gov/bankinforeg/resolution-plans/mitsubishi-fin-3g-20141231.pdf.
88
     Id. at 10.
89
     Id.
90
     Infra note 97 at 6.

                                                      54
            Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 59 of 93



operations. 91 Further, there is “significant” financial and operational interconnectedness between

Defendant The Hongkong and Shanghai Banking Corporation Limited and HSBC’s U.S.

entities. 92 For example, The Hongkong and Shanghai Banking Corporation Limited is provided

an uncommitted line of credit from certain HSBC entities in the U.S., and holds uninsured

deposits from HSBC’s U.S. entities as well. 93 The Hongkong and Shanghai Banking Corporation

Limited also “enters into back-to-back derivatives trades with HSBC Bank USA, N.A. in order

to transfer market risk arising from the activities of certain business lines within HSBC Bank

USA, N.A.” to other non-U.S. HSBC entities. 94 The Hongkong and Shanghai Banking

Corporation Limited “also provides operational support to HSBC’s material entities within the

U.S., and receives operational support from these U.S. material entities in return.” 95

            134.   Defendant The Hongkong and Shanghai Banking Corporation Limited’s parent

company, HSBC Holdings plc, is a British public limited company with its principal place of

business in London. HSBC Holdings plc is the parent company of one of the world’s largest

banking and financial services groups, with subsidiaries providing services in 75 countries and

territories and approximately 16,000 employees in the United States. HSBC Holdings plc owns

100% of the equity and voting interests in HSBC North America Holdings Inc., HSBC Bank

(U.S.A.), N.A., and HSBC USA Inc. HSBC Holdings plc and its subsidiaries’ “core business

lines” within the United States include its Global Markets-Rates Division, which transacts in

interest rate swaps and other derivatives. HSBC’s U.S.-based dealers trade in the over-the-


91
     Id. at 5-6.
 US Resolution Plans Section I – Public Section, HSBC HOLDINGS PLC, HSBC BANK USA, NATIONAL
92

ASSOCIATION (Dec. 31, 2015) at 49.
93
     Id.
94
     Id.
95
     Id.

                                                  55
        Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 60 of 93



counter foreign exchange and derivatives markets, which includes interest rate swaps, forward

rate agreements, and foreign exchange swaps. 96 HSBC Holdings plc’s ADRs are listed on the

NYSE.

        135.     In its 2013 U.S. Resolution Plan filed with the U.S. Federal Reserve Board,

HSBC Holdings plc identified six U.S. material entities: HSBC North America Holdings Inc.;

HSBC USA Inc.; HSBC Bank USA, National Association; HSBC Securities USA, Inc.; HSBC

Technology & Services (USA) Inc.; and HSBC Finance Corporation. 97

        136.     HSBC North America Holdings Inc. is a Delaware corporation and the top level

holding company for HSBC Holding plc’s operations in the U.S. Its principal place of business is

located at 452 Fifth Avenue, New York, NY 10018.

        137.     HSBC USA Inc. is a Maryland corporation and an intermediate level holding

company for HSBC Holdings plc’s operations in the U.S. Its principal subsidiary is HSBC Bank

USA, N.A.

        138.     HSBC Bank USA, N.A. is HSBC Holdings plc’s principal U.S. banking

subsidiary and is a national banking association chartered by the OCC, with 253 branches in the

U.S. and 22 representative offices in the U.S., including 165 branches in the State of New York.

Its main office is in McLean, Virginia, and its principal executive offices are located at 452 Fifth

Avenue, New York, NY. Its domestic operations are located primarily in the State of New York.

HSBC Bank USA, N.A. has total assets of $183.1 billion as of December 31, 2015 and serves

2.4 million customers through its retail banking and wealth management, commercial banking,



96
   See Federal Reserve Bank of New York 2010 Survey at 13, 17-18 (HSBC participated in the survey as both a
foreign exchange dealer and an interest rate derivatives dealer).
97
  US Resolution Plan Section I – Public Section, HSBC HOLDINGS PLC, HSBC BANK USA, NATIONAL
ASSOCIATION (July 1, 2013) at 5-6, available at https://www.federalreserve.gov/bankinforeg/resolution-plans/hsbc-
2g-20130701.pdf.

                                                       56
           Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 61 of 93



private banking, asset management, and global banking and markets segments. HSBC Bank

USA, N.A. is subject to regulation by the OCC, the Federal Deposit Insurance Corporation, the

Consumer Financial Protection Bureau and the Federal Reserve System. HSBC Bank USA, N.A.

is registered with the CFTC as a provisionally registered swap dealer, and as such, “makes a

market in swaps” and/or “regularly enters into swaps with counterparties as an ordinary course of

business for its own account.” 98 HSBC Bank USA, N.A. is an approved Swap Firm and National

Futures Association Member.

           139.     John Doe Defendants Nos. 1-50 are other entities or persons, including banks,

derivatives traders, and other co-conspirators whose identities are currently unknown to Plaintiff.

The John Doe Defendants participated in, furthered, and/or combined, conspired, or agreed with

others to perform the unlawful acts alleged herein, including the restraint of trade and

manipulation of SIBOR, SOR, and the prices of SIBOR- and SOR-based derivatives.

           140.     SIBOR Panel. At least the following Defendants served as SIBOR panel banks

during the Class Period: (i) Australia and New Zealand Banking Group; (ii) Bank of America

N.A.; (iii) The Bank of Tokyo-Mitsubishi UFJ, Ltd.; (iv) BNP Paribas; (v) Citibank N.A.; (vi)

Credit Suisse AG; (vii) DBS Bank Ltd.; (viii) Deutsche Bank AG; (ix) The Hongkong and

Shanghai Banking Corporation Ltd.; (x) JPMorgan Chase Bank, N.A.; (xi) Oversea-Chinese

Banking Corporation Ltd.; (xii) The Royal Bank of Scotland PLC; (xiii) Standard Chartered

Bank; (xiv) UBS AG; (xv) United Overseas Bank Ltd; and (xvi) Credit Agricole CIB . The

defendants that served on the SIBOR panel are collectively referred herein as the “SIBOR

Contributor Defendants.”




98
     See supra note 33.

                                                    57
       Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 62 of 93



                                              FACTS
I. Background

       A.      SIBOR

       141.    SIBOR is a benchmark interest rate that represents the cost of borrowing funds in

the Singapore market and reflects the average competitive rate of interest charged on interbank

loans denominated in U.S. dollars (“USD SIBOR”) or Singapore dollars (“SGD SIBOR”).

Thomson Reuters calculates USD SIBOR and SGD SIBOR on behalf of ABS using interest rate

quotes submitted by as many as 16 panel banks that reflect the rate at which they could borrow

U.S. dollars or Singapore dollars, respectively, as of 11 A.M. Singapore time. In addition to

being used as a benchmark for pricing interbank loans, various derivative instruments are priced,

benchmarked, and/or settled based on SIBOR.

       142.    Prior to 11:00 AM Singapore time every business day, each participating bank

submits the interest rate at which it could borrow U.S. and Singapore dollars in the interbank

market for four different maturities, also known as tenors: one, three, six, and twelve month.

Thomson Reuters, as agent for the ABS, collects and calculates the SIBOR fixes for each tenor

by averaging the middle 50% of submissions. The daily SIBOR rates are then published,

distributed, and disseminated throughout the United States by Thomson Reuters via U.S. wires

where they are used to price, benchmark, and/or settle billions of dollars of SIBOR-based

derivatives traded in the United States.

       143.    SOR also represents the cost of borrowing Singapore dollars, but does so based on

transactions in foreign exchange swaps—interest rate derivatives that function like a loan—in

which two parties agree to exchange Singapore dollars for U.S. dollars on some future date at a

price that reflects the current cost of Singapore dollars plus interest. See infra ¶¶ 158-63

(discussing foreign exchange forwards). For at least part of the Class Period, SOR was calculated

                                                 58
           Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 63 of 93



based on submissions from banks, including certain Defendants, that were supposed to reflect the

actual transaction prices of SGD foreign exchange swaps in the market. Thomson Reuters

calculates SOR on behalf of ABS based on the volume-weighted average price of swap

transactions entered between 7:30 A.M and 4:30 P.M. Singapore time. Many Singapore dollar

interest rate and basis swaps are fixed on six-month SOR.

           144.     Trillions of dollars of SIBOR- and SOR-based derivatives, which incorporate

each rate, respectively, as a component of price, were traded within the United States during the

Class Period. Between 2007 and 2010, the U.S. market for these derivatives experienced

dramatic growth.

           145.     Capitalizing on this increase in trade, Defendants, who maintain offices and/or

conduct business in this District, 99 colluded to rig SIBOR by, inter alia, collusively making false

SIBOR submissions and entering into collusive transactions directly in the swap market, thereby

fixing the prices of SIBOR-based derivatives traded in the U.S. during the Class Period at

artificial levels for their collective financial benefit.

           146.     Of these Defendant banks, at least 16 were SIBOR panel members during the

Class Period, 100 giving the conspiracy substantial control over SIBOR submissions and,

therefore, direct control over the daily SIBOR fixes published in the United States and relied on

by the U.S. market.

           147.     The SIBOR-setting process—a process created by Defendants through their own

trade association, the ABS—was governed by rules established to prevent collusion and ensure

that SIBOR reflected the average competitive market rate for Singapore dollars. Defendants



99
     See supra ¶¶ 25, 86-138.
100
      See supra ¶ 140.

                                                    59
        Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 64 of 93



corrupted the SIBOR-setting process by violating the rules they established and agreed to follow.

The ABS SIBOR rules were as follows:

                 a)     Contributor Banks will contribute the rate at which it could borrow
                        funds, were it to do so by asking for and then accepting the
                        interbank offers in reasonable market size, just prior to 11:00 AM
                        Singapore time.

                 b)     The rates shall be for deposits in Singapore Dollars for such
                        maturities and according to the agreed conventions.

                 c)     Each Contributor Bank shall contribute their rates without
                        reference to rates contributed by other Contributor Banks.
                        (emphasis added)

                 d)     The rates shall be for deposits: (1) in reasonable market size; (2)
                        that are simple and unsecured; and (3) governed by the laws of
                        Singapore, where the parties are subject to the jurisdiction of the
                        courts of Singapore.

                 e)     Maturity dates for the deposits shall be subject to the ISDA
                        Modified Following Business Day Convention.

                 f)     The rates shall be contributed up to five decimal places.

       148.      Three key principles governed the SIBOR-setting process: each panel bank was to

independently exercise good faith judgment and submit an interest rate based on its own expert

knowledge of market conditions; the daily submissions of each bank were to remain confidential

until after SIBOR was finally computed and published; and all Defendants’ individual

submissions were to be published along with the final daily rate and would be transparent on an

ex post basis.

       149.      These rules, had they not been circumvented in concert by Defendants, would

have operated as safeguards to ensure that SIBOR submissions constituted a competitive market

rate. But Defendants violated the rules and systematically made false daily SIBOR submissions

to alter the fixing, and thereby affected the prices of SIBOR-based derivatives for their own



                                                  60
        Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 65 of 93



financial benefit to the detriment of FrontPoint and the Class. Defendants also routinely made

manipulative requests to influence the rate.

        150.     Although SIBOR was jointly set, Defendants remained horizontal competitors in

the sale of SIBOR-based derivatives. Defendants abused their position as contributor panel banks

and corrupted the SIBOR-setting process, turning a joint process into an anticompetitive,

collusive enterprise to increase Defendants’ profits at the expense of FrontPoint and the Class.

        151.     Defendants had a common motive to conspire to manipulate SIBOR and the

prices of SIBOR-based derivatives. By coordinating their false SIBOR a submissions and acting

as a trading bloc and engaging in collusive trades, Defendants could bend SIBOR to their will,

fixing SIBOR-based derivatives prices at levels that financially benefited their collective

positions at the expense of FrontPoint and the Class.

        B.       SIBOR- and SOR-based Derivatives

         152. Trillions of dollars of SIBOR- and SOR-based derivatives were traded within the

United States during the Class Period. See supra ¶ 78. United States-based trading in SIBOR-

and SOR-based derivatives increased dramatically between 2007 and 2010 as Singapore eased

decades of tight monetary and capital restrictions, allowing non-resident financial entities to

transact freely in SIBOR- and SOR-based swaps, options, and derivatives, including with other

non-resident foreign entities. 101 After signing a free trade agreement with the U.S. in 2004,

Singapore also began to issue full licenses to foreign banks to do business in Singapore and

conducted further deregulation of its banking market. 102 By 2008, Singapore had issued full




  Ong Chong Tee, Singapore’s Policy of Non-Internationalisation of the Singapore Dollar and the Asian Dollar
101

Market, BIS Papers No. 15 (2003), available at http://www.bis.org/publ/bppdf/bispap15l.pdf.
  EUL-SOO PANG, THE U.S.-SINGAPORE FREE TRADE AGREEMENT: AN AMERICAN PERSPECTIVE ON POWER,
102

TRADE, AND SECURITY IN THE ASIA PACIFIC (2011, Institute of Southeast Asian Studies, Singapore) at 80.

                                                      61
            Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 66 of 93



service banking licenses to 24 foreign banks, including nearly all of the Defendants. 103 The

Singapore Exchange (“SGX”) also launched a clearing facility for Singapore Dollar interest rate

swaps in 2010, followed in 2012 by expanded clearing services for nondeliverable forwards

(“NDFs”) in several Asian currencies. 104 As a result of these changes, Singapore was Asia’s

second-largest financial center after Tokyo and the world’s third-largest foreign exchange market

by the end of the Class Period in 2011. 105

            153. Defendants capitalized on Singapore’s rise as a global financial center and reaped

large profits during the Class Period as they transacted in increasingly-higher volumes of

SIBOR- and SOR-based derivatives. For example, Citibank, which lists Singapore as a “key

hub” of its global business, posted strong 2009 profits in its Global Markets FX division after

introducing a global FX forwards and options electronic trading platform in Singapore that

allowed traders access to “the unparalleled depth and width of liquidity within Citi’s FX price

stream.” 106 The Singapore electronic platform “helped Citi generate a 60 percent year-on-year

growth in FX volume.” 107 Defendant Credit Suisse significantly expanded its FX team in

Singapore in 2010, stating that Singapore and “Asia Pacific represents one of the biggest growth

opportunities in our roadmap to become a top-global FX provider.” 108




103
   See id. at 79; see also U.S. Department of State, 2008 Investment Climate Statement – Singapore, available at
http://2001-2009.state.gov/e/eeb/ifd/2008/101008.htm.
104
   Adil Siddiqui, Singapore’s SGX, the new home for Asian NDF’s, FINANCE MAGNATE (July 27, 2011), available
at http://www.financemagnates.com/forex/analysis/singapores-sgx-the-new-home-for-asian-ndfs/.
105
      Pang, supra note 102 at 79.
106
   Citi’s Operation in Singapore Post Strong Profits for Financial Year 2009 (May 26, 2010), available at
http://www.citigroup.com/citi/news/2010/100527b.htm.
107
      Id.
108
    Credit Suisse Expands FX Team in Asia Pacific, CREDIT SUISSE (June 25, 2010), available at https://www.credit-
suisse.com/us/en/about-us/media/news/articles/media-releases/2010/06/en/41531.html.

                                                        62
       Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 67 of 93



       154.    There are many different types of SIBOR- and SOR-based derivatives, including,

inter alia, over-the-counter instruments (which are traded directly between counterparties and

not listed on a public exchange) such as interest rate swaps, forward rate agreements, and foreign

exchange swaps and forwards.

              1.       Interest Rate Swaps

        155. Interest rate swaps (“swaps”) are the most common type of interest rate

derivatives. They are traded over-the-counter and allow two counterparties to exchange interest

rate payment obligations on an agreed upon “notional” or principal amount. There are several

types of interest rate swaps. For example, in the most common “plain vanilla” swap, the parties

will typically agree to a “fixed-for-floating” exchange, in which one party will make payments

based on a variable price or rate in exchange for receiving fixed interest rate payments (e.g.,

0.5%) for the same notional amount. Counterparties may also use swaps to conduct a “floating-

for-floating” exchange in which both parties agree to make payments based on a variable price or

rate. For example, one party can agree to make payments equal to the return on a certain stock or

index (e.g., $1,000,000 of IBM common stock), in exchange for receiving interest payments

based on a variable interest rate (e.g., SGD SIBOR) for the same notional amount.

        156. Payments under a swap contract are due at regular intervals (e.g., every month)

for the duration of the agreement. Each time a payment is due, the amounts owed by the two

parties are netted against each other. Only the party with the larger obligation will make a

payment. For example, assume Party A enters into a swap contract with Party B and agrees to

make payments every six months to Party B equal to the return on $1,000,000 of IBM stock. In

exchange, Party B agrees to make payments to Party A every six months based on six-month

SGD SIBOR for the same $1,000,000 principal amount. On each “fixing” or “reset” date, if six-



                                                 63
        Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 68 of 93



month SGD SIBOR is greater than percentage return on IBM stock, Party B has the larger

obligation and will make a payment to Party A. However, if IBM stock returns more on a

percentage basis than six-month SGD SIBOR, Party A has the larger obligation and will make a

payment to Party B. As a result, SGD SIBOR determines the value of a SGD SIBOR-based swap

by determining the amount paid or received by each party.

               2.      Forward Rate Agreements

        157. A forward rate agreement (“FRA”) is an interest rate forward contract. The

contract sets a rate of interest to be paid or received on an obligation beginning at a future start

date. FRAs, also known as single period swaps, function like interest rate swaps in that they only

have one reset date. The contract will determine the interest rate to be used along with the

termination date and notional value. Similar to an interest rate swap, on the settlement date, the

party with the larger obligation makes an interest rate payment equal to the difference between

the fixed and floating rate. For example, assume Party A enters into an FRA with Party B in

which Party A will receive 0.5% interest on $10,000,000 Singapore dollars. In return, Party B

will receive six-month SGD SIBOR, determined one year in the future, on the same underlying

amount. If, after one year, six-month SGD-SIBOR is higher than 0.5% (e.g., 0.6%), Party A must

pay Party B the difference in interest (i.e., 0.1%), on the underlying $10,000,000 SGD. If six-

month SGD-SIBOR is lower than 0.5%, Party B must pay Party A the difference in interest.

              3.       Foreign Exchange Forwards

        158. Most foreign exchange transactions are “spot” transactions or simply an

 agreement to exchange one currency (e.g., Singapore dollars) for another currency (e.g., U.S.

 dollars) at the current exchange rate.




                                                  64
      Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 69 of 93



       159. The two currencies involved in a spot transaction are known as a “currency pair.”

Each currency is identified by reference to its “ISO 4217” code, a three-letter abbreviation

established by International Standards Organization. The ISO 4217 code for U.S. dollars is

“USD”; the code for Singapore dollars is “SGD.” Members of a currency pair are separated by a

slash such that a currency pair consisting of the U.S. dollar and Singapore dollar is represented

as “USD/SGD”.

       160. The first currency listed in each currency pair is called the “base” currency. The

second is called the “term” or “counter” currency. Prices for each currency pair are quoted to

the fourth decimal place (i.e., 0.0001), also known as a “pip” or “tick,” and reflect the amount of

the term currency necessary to buy one unit of the base currency. For example, on September

28, 2010, the last spot exchange rate for the USD/SGD currency pair reported by Bloomberg

was 1.3167, indicating that it cost 1.3167 Singapore dollars to buy 1 U.S. dollar.

       161.    Spot transactions are completed immediately and typically “settle,” i.e., payment

is made and the currency purchased is delivered, within two business days. This quick

turnaround makes spot transactions appropriate for short-term currency needs.

       162. For transactions with longer timetables, investors will typically enter a foreign

exchange forward. A foreign exchange forward, also known as a currency forward agreement, is

a derivative that provides for the purchase or sale of one currency (e.g., SGD) in terms of

another (e.g., USD) on some future date (e.g., 90 days from now) at a price agreed upon today.

       163. The cost of buying or selling currency pursuant to a foreign exchange forward is

derived from the current spot price of the relevant currency pair using an industry standard

formula. This formula uses SIBOR and SOR to adjust the spot price of the currency pair being




                                               65
       Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 70 of 93



traded to account for the interest costs and benefits associated with purchasing and carrying the

currency pair over the duration of the agreement.

              4.      Foreign Exchange Swaps

        164. This same mathematical pricing relationship also applies to foreign exchange

swaps. A foreign exchange swap contract can be thought of as akin to a repurchase or “repo”

agreement, where one borrows or lends cash on a temporary basis collateralized with an

equivalent value of a fixed income item, such as a U.S. Treasury security. Like a repo or foreign

exchange transaction, the value of a foreign exchange swap reflects the interest rate differential

between the two currencies involved in the relevant currency pair.

        165. There are two components to a foreign exchange swap transaction: (1) a spot

transaction to buy or sell a fixed quantity of the base currency; and (2) a foreign exchange

forward, used to offset that transaction (i.e., to sell or buy back the currency involved in the

initial spot transaction) on some future date.

        166. The foreign exchange forward component of a foreign exchange swap is priced

using the same formula described above. In a USD/SGD foreign exchange swap transaction,

this calculation involves SIBOR and SOR.

       C.      The CFTC, FSA, and MAS Found that Defendants Manipulated SIBOR and
               SOR

       167.    Multiple government investigations conducted by the MAS, CFTC, and the FSA

revealed Defendants’ agreement to illegally manipulate SIBOR and SOR.

       168.    MAS’ Findings. MAS uncovered a widespread conspiracy in which 133 of

Defendants’ traders sought to manipulate both SIBOR and SOR.

       169.    As punishment for their manipulative conduct, MAS forced all of the Defendants

to make massive interest-free deposits of between 100 million and 1.2 billion Singapore dollars


                                                 66
            Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 71 of 93



each, or 9.6 billion U.S. dollars collectively, preventing the conspiracy from using these funds

(and stripping its profit-making potential) for a full year. 109

            170.    The amount that each Defendant was required to deposit depended on the severity

of its misconduct. MAS considered three factors when calculating the amount of these punitive

deposits: “the number of traders within the bank who attempted to inappropriately influence the

benchmarks, the number of banks with which the traders had collaborated, and the number of

times these attempts occurred.” 110 The penalties MAS imposed on each Defendant is indicated in

the following table:

                        Defendant Banks                 Amount of Forced Deposit with MAS

       RBS
       UBS                                           1 – 1.2 billion SGD

                                                     (approximately 800 – 960 million USD)
       Bank of America
       BNP Paribas                                   700 – 800 million SGD
       OCBC
                                                     (approximately 560 – 640 million USD)
       Credit Agricole CIB
       Credit Suisse
       DBS Bank                                      400 – 600 million SGD
       Deutsche Bank
       Standard Chartered
       UOB                                           (approximately 320 – 480 million USD)

       ANZ Bank
       Citibank
       JPMorgan Chase                                100 – 300 million SGD
       Bank of Tokyo-Mitsubishi

                                                     (approximately 80 – 240 million USD)




109
      Ex. E at Annex.
110
      Id.

                                                   67
            Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 72 of 93



            171.     MAS also censured all of the Defendants and prescribed remedial measures to

correct the deficiencies in their rate-setting procedures, overall governance, risk management,

internal controls, and surveillance systems identified by its investigation, appointing an

independent monitor at each bank to ensure compliance with these new procedures. 111

            172.     MAS referred some cases of manipulation to the Singapore Commercial Affairs

Department and the Singapore Attorney-General’s Chambers for criminal prosecution, and

introduced new legislation making manipulation of any financial benchmark punishable by

additional criminal penalties and civil sanctions.

            173.     U.S. and U.K. regulators confirmed MAS’ findings that Defendants manipulated

SIBOR and SOR during the Class Period. The CFTC specifically found that Defendants

Deutsche Bank, RBS, and UBS all manipulated SIBOR and SOR during the Class Period and

engaged in “similar misconduct” to the methods these Defendants used to manipulate other

financial benchmarks, including USD LIBOR, Sterling LIBOR, Swiss Franc LIBOR, Euribor,

Yen-LIBOR, and Euroyen TIBOR. 112 Specifically, the CFTC found that:

                     (a) Deutsche Bank engaged in systemic and pervasive misconduct directed at

                     manipulating these international financial benchmark rates over a six-year period,

                     including manipulating SIBOR. 113

                     (b) UBS derivatives traders manipulated the official fixings of LIBORs for

                     multiple currencies, including SIBOR, SOR, Yen LIBOR, Swiss Franc LIBOR,

                     Sterling LIBOR, and Euro LIBOR. 114 The CFTC noted that UBS’s manipulative



111
      Id.
112
      See Ex. C at 59; Ex. D at 43; Ex. A at 39.
113
      See Ex. D at 1, 3 n.3.
114
      See Ex. C at 38.

                                                     68
            Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 73 of 93



                     misconduct for SIBOR and SOR was “similar” to that found in UBS’s

                     manipulation of other interbank offered rates. 115

                     (c) RBS derivatives and money market traders manipulated SIBOR and SOR

                     from May 2010 – August 2011, even as RBS was being investigated for (and

                     conducting its own internal investigation related to) manipulating other interbank

                     offered rates. 116

            174.     As a result of their manipulation of multiple interbank offered rates, Deutsche

Bank, RBS, and UBS collectively paid nearly $2 billion in fines as part of their settlement

agreements with the CFTC.

            175.     In addition, the FSA found that RBS traders made at least 34 written requests to

manipulate SIBOR and SOR: 117

                     48. Improper requests took place over a number of years, were
                     widespread, and involved three benchmark rates and at least 21
                     Derivatives Traders and Primary Submitters located primarily in London
                     and Tokyo but also in the United States and Singapore.

                     ****
                     54. Finally, it should be noted that Derivatives Traders outside the UK
                     also made requests in relation to other benchmark rates. Specifically, at
                     least 34 written requests were made with respect to SIBOR and SOR.3 The
                     existence of SIBOR and SOR requests, which put at risk the integrity of
                     those benchmark rates, demonstrates that the misconduct was not confined
                     to the UK and was not related solely to LIBOR.

FSA RBS Final Notice at 11, 14. These findings are consistent with the pervasive manipulation

described by RBS’s former Singapore-based head of Asian delta trading, Jimmy Tan, who

admitted that “rate manipulation was systemic at RBS and involved traders and managers across



115
      Id.
116
      See Ex. A at 4 n.3.
117
      See Ex. B.

                                                      69
            Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 74 of 93



the company.” 118 Tan was fired by RBS for manipulating other interbank offered rates. 119

Similarly, others told Bloomberg News that “RBS derivatives traders and managers . . . regularly

asked inputters to submit rates favorable to their trading positions” as part of Defendants scheme

to manipulate interbank offered rates. 120

            176.     Multiple Defendants’ SIBOR and SOR derivative traders were fired or faced

disciplinary action for manipulating SIBOR, SOR, and foreign exchange rates in the wake of the

investigations by MAS, the CFTC, and the FSA. For example, RBS senior trader Chong Wen

Kuang was fired for rigging SOR to “benefit his own trading position.” 121

                     Royal Bank of Scotland Group PLC (RBS) suspended a trader for trying
                     to rig the Singapore dollar swap offer rate [SOR], indicating employees
                     may have sought to manipulate more than just LIBOR . . . .
                     Senior trader Chong Wen Kuang was put on leave earlier this year for
                     trying to rig the interest rate to benefit his trading position, said the people
                     who asked not to be identified because the bank is probing his actions.
                     Chong was identified . . . as one of the bankers whose duties involved
                     providing rate setters with input on where they should fix the benchmark
                     on any given day[.]
                     RBS derivatives traders and managers, some still employed by the bank,
                     regularly asked inputters to submit rates favorable to their trading
                     positions, people with knowledge of the lender’s probe said last week.

In his lawsuit against RBS for wrongful termination, Tan named other high-level RBS

“managers who acted in the same way . . . includ[ing] Robert Brennan, now Singapore-

based head of treasury markets for Asia, and Kevin Liddy, the London-based global head

of short-term interest rate trading. The practice was well-known to senior managers



118
      Vaughan et al., supra note 11.
119
   Former RBS trader saw Libor fixing as ‘cartel’ – report, REUTERS (Sep. 26, 2012), available at
http://www.reuters.com/article/singapore-libor-idUSL4E8KQ3B220120926.
120
      Finch et al., supra note 6 (emphasis added).
121
      Id.

                                                        70
            Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 75 of 93



including Scott Nygaard, global head of RBS’s treasury markets in London; Todd

Morakis, the Singapore-based head of trading for emerging markets, and Lee Knight, the

Tokyo-based chief operating officer of global trading.” 122

            177.    Defendants’ manipulation extended beyond SIBOR and SOR to other benchmark

rates, including the rate-setting process for NDFs involving the Indonesian rupiah, Malaysian

ringgit and Vietnamese dong, according to evidence uncovered during MAS’ investigation and

the Defendants’ own internal probes. Reuters reported on January 27, 2013 that “as bank

officials pored over documents and communications, they came across evidence that raised

alarm bells over activities in the NDF markets as well, spurring an extension of the [SIBOR and

SOR] reviews to those markets[.]” 123

            178.    The roughly 100 of Defendants’ traders who were fired in the wake of MAS’

review constituted a sizeable portion of Singapore’s trading community, further evidence of the

massive scope of the conspiracy. Reuters reported that “UBS AG, which received one of the

stiffest penalties from MAS, saw most of its Singapore rates and NDF traders depart during the

investigation.” 124 Reuters also noted that Singapore, “[t]he world’s fourth largest foreign

exchange centre is still reeling from the [MAS] crackdown, which has left volumes flowing

through banks’ once vibrant interest rate and emerging market currency trading desks a long way

below pre-scandal levels.” 125




122
      Id.
123
      Armstrong, supra note 2.
124
   Rachel Armstrong, Banks Slow to Revive Singapore Trading Desks, REUTERS (June 25, 2013),
http://www.reuters.com/article/us-singapore-rates/banks-slow-to-revive-singapore-trading-desks-after-rate-fixing-
cull-idUSBRE95O1GF20130625.
125
      Id.

                                                        71
            Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 76 of 93



            179.   Two high-level UBS managers, Mukesh Kumar Chhaganlal, UBS’s co-head of

macro-trading for emerging markets, and Prashant Miripuri, an executive director, were fired for

their roles in manipulating SIBOR, SOR, and foreign exchange rates. 126 Both Chhaganlal and

Miripuri engaged in “serious misconduct,” according to UBS. 127

            180.   A Macquarie Bank trader was fired for “inappropriately collaborating with staff at

other banks” to rig SIBOR, SOR, and foreign exchange rates. 128 The MAS investigated this

trader and subsequently confirmed that he had “committed breaches.” 129

            181.   ANZ Bank clawed back the bonuses of two of its SIBOR and SOR derivative

traders for rate manipulation and engaging in “inappropriate electronic communications and

unacceptable behavior.” 130 ANZ Bank also admitted that numerous other traders had engaged in

inappropriate behavior with respect to SIBOR, SOR, and foreign exchange rates. 131 ANZ was

required by the MAS to conduct an internal review as it was a contributor to SOR and other

rates. 132

            182.   Commerzbank trader Eugene Wong Ming-Wey was fired in January 2013 for

manipulating foreign exchange forward rates after Commerzbank discovered a chat conversation

from during the Class Period in which Ming-Wey discussed his manipulation with traders from




126
   Andrea Tan, UBS Says Singapore Traders Fired for Serious Misconduct, BLOOMBERG NEWS (April 2, 2013),
available at http://www.bloomberg.com/news/articles/2013-04-02/ubs-says-singapore-traders-fired-for-serious-
misconduct-i2zn75zm.
127
      Id.
128
   John Kehoe, Macquarie trader sacked, ANZ reclaims bonuses after scandal, FINANCIAL REVIEW (June 17, 2013),
available at http://www.afr.com/business/banking-and-finance/financial-services/macquarie-trader-sacked-anz-
reclaims-bonuses-after-scandal-20130615-jhoa3#ixzz4CEohSVSS.
129
      Id.
130
      Id.
131
      See id.
132
      Id.

                                                      72
            Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 77 of 93



other banks. 133 These conversations showed Wong soliciting other traders’ opinions and asking

for rates to move in a certain direction, according to Commerzbank. 134

            183.   In March 2010, Deutsche Bank transferred Christian Bittar, one of the most

notorious manipulators of IBOR rates, to Deutsche Bank’s Singapore office to serve as Global

Manager of Money Market Derivatives. 135 At Deutsche Bank, Money Market traders traded

derivative products referenced to benchmark interest rates to generate additional profit for

Deutsche Bank. Bittar is facing criminal charges in the U.K. for his role in manipulating Euribor

and his trial is scheduled for early 2018. Bittar, who had previously been a trader and then

promoted to manage Deutsche Bank’s London Money Market Derivatives desk, was so

successful at manipulating IBOR rates for Deutsche Bank that he was given a £90 million

individual performance bonus (roughly $136 million) in 2008. Bittar is accused of colluding with

traders at multiple banks to manipulate IBOR rates across several currencies. 136

            184.   Bittar’s promotion during the Class Period to be the Singapore-based global head

of Deutsche Bank’s Money Market Derivatives division demonstrates Deutsche Bank’s

pervasive culture of misconduct that extended to manipulation of SIBOR and SOR. The

Statement of Facts accompanying DOJ’s Deferred Prosecution Agreement with Deutsche Bank

Government revealed that Deutsche Bank intentionally rearranged their trading operations to

facilitate manipulative conduct, sitting traders next to submitters. 137 Deutsche Bank lied to


133
    Andrea Tan, Commerzbank Sued by Trader Fired Over Rate Probe in Singapore, BLOOMBERG NEWS (July 7,
2015), available at http://www.bloomberg.com/news/articles/2015-07-08/commerzbank-sued-by-trader-fired-over-
rate-probe-in-singapore.
134
      Id.
  Ex. D at 9; see also Christian Bittar v. The Financial Conduct Authority, 2015 UKUT 0602 (TCC) (Nov. 10,
135

2015).
136
      See id.
137
    United States Department of Justice, Criminal Division, Fraud Section, and Antitrust Division, Deferred
Prosecution Agreement and Appendix A Statement of Facts with Deutsche Bank AG (Apr. 23, 2015) at 16.

                                                        73
            Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 78 of 93



auditors and regulators about the bank’s internal controls related to benchmark submissions. 138

The bank rewarded known manipulators like Christian Bittar with promotions and enormous

bonuses. 139

II.       Economic Evidence that SIBOR and SOR were Artificial During the Class Period

            185.      To estimate when prices were artificial in the SIBOR- and SOR- based derivatives

market during the Class Period, Plaintiff analyzed the relationship between SOR and SGD

SIBOR for the one, three, and six-month tenors. This analysis measured the “spread,” i.e., the

difference, between SGD SIBOR and SOR for the same tenors (for example by comparing one-

month SGD SIBOR to one-month SOR) during the ten-year period of January 1, 2003 through

December 31, 2012.

            186.      SGD SIBOR and SOR should be very similar during this time period because

both rates are supposed to represent the cost of borrowing the same currency, Singapore dollars,

in the Singapore market, and accordingly should be affected in the same way by the same

macroeconomic events. For example, to the extent the global financial crisis in 2008 caused SGD

SIBOR to increase as credit tightened in Singapore, SOR should also have increased at the same

time to reflect the same increase in the cost to borrow Singapore dollars.

            187.      This expectation of very small differences between SGD SIBOR and SOR is

consistent with the “law of one price,” an economics concept which recognizes that for tradeable

products, like Singapore dollars, trade should keep prices the same across markets because

traders will not be willing to buy or sell the same product at vastly different prices. For example,

assume the cost of borrowing Singapore dollars through deposits—the price reflected by SGD


138
   The Federal Financial Supervisory Authority, BaFin, Audit report for the IBOR special audit by Ernst & Young
against Deutsche Bank AG (May 11, 2015) at 14.
139
      Id. at 7, 19.

                                                       74
            Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 79 of 93



SIBOR—increased substantially relative to the cost of borrowing Singapore dollars through

foreign exchange swaps—the price reflected by SOR. In that scenario, rational borrowers would

save money by borrowing Singapore dollars through foreign exchange swap transactions instead

of taking deposits. This should result in a decreased demand for Singapore dollar deposits and a

corresponding reduction in the amount of interest charged on deposits as lenders seek to attract

more borrowers away from the cheaper foreign exchange swap market.

           188.     The same relationship also holds in reverse, as skyrocketing foreign exchange

swap rates should cause market participants to borrow Singapore dollars through other means,

like deposits, causing the rates charged in swap transactions to come down. Thus, under the “law

of one price” SGD SIBOR and SOR should not deviate dramatically from each other because

trade in the deposit and foreign exchange swap market should keep the cost of borrowing

Singapore dollars in Singapore relatively consistent.

           189.     The expectation that SGD SIBOR and SOR exhibit a close relationship is

confirmed by a 2010 report from Defendant Credit Suisse, which observed that historically

“SIBOR and the SOR track each other closely[.]” 140 The following chart from the same report

further demonstrates that, prior to the beginning of the Class Period, 6-month SOR and 6-month

SGD SIBOR were almost identical. Consistent with the manipulation alleged in this complaint,

six-month SOR and six-month SGD SIBOR began to diverge pronouncedly around the start of

the Class Period.




140
      Credit Suisse, A Primer on Interest Rates (Apr. 28, 2010).

                                                           75
       Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 80 of 93




                                         FIGURE 4
       190.   In conducting their own analysis, Plaintiff calculated the spread between SOR and

SIBOR for the period between January 1, 2003 and December 31, 2012 by subtracting one tenor

of SIBOR from the same tenor of SOR. For example, Figure 5 on the next page depicts the

spread between one-month SOR and one-month SIBOR:




                                              76
               Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 81 of 93




    1.5
                      Spread Between One-Month SOR and One-Month SIBOR


           1            1M SOR - 1M SIBOR



    0.5
 Percent




           0



  -0.5



      -1



  -1.5
      2003            2004   2005     2006    2007     2008    2009     2010    2011     2012    2013


                                                 FIGURE 5

               191.   Prior to the start of the Class Period, between January 1, 2003 and December 31,

2006 (the “pre-Class Period”), the average spread between one-month SOR and one-month

SIBOR was positive. However, once the Class Period starts, the average spread between one-

month SOR and one-month SIBOR changes direction and becomes negative. This change in the

spread is indicative of manipulative conduct during the Class Period because, absent

manipulation, the spread between one-month SOR and one-month SIBOR should maintain the

same relationship.

               192.   This change in the spread between one-month SOR and one-month SIBOR also

coincides with an increase in variability, which further indicates that both SIBOR and SOR were

manipulated to artificial levels during the Class Period. For example, while the average spread

between one-month SOR and one-month SIBOR occupied a relatively tight range during the pre-


                                                      77
       Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 82 of 93



Class Period, Figure 5 indicates that during 2008, the spread increased to almost 130 basis

points, or 1.3%, more than 2.6 times greater than the spread between one-month SOR and one-

month SIBOR at any point during the pre-Class Period. This relationship existed late into the

Class Period as during 2011, one-month SOR and one-month SIBOR were as much as 1% apart,

more than twice as wide as any point before the Class Period started.

       193.    A similar pattern exists in the three-month tenor. For example, Figure 6 below

shows the spread between three-month SOR and three-month SIBOR, and indicates that the

average spread between three-month SOR and three-month SIBOR during the pre-Class Period

was positive. However, during the Class Period, the average spread between three-month SOR

and three-month SIBOR becomes negative. As with the one-month tenor, this change is

indicative of manipulative conduct because, absent manipulation, three-month SIBOR and three-

month SOR should maintain the same relationship that existed during the pre-Class Period.




                                               78
              Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 83 of 93




                              Spread Between 3M SOR and 3M SIBOR
             1

           0.8           3M SOR- 3M SIBOR

           0.6

           0.4

           0.2

             0
 Percent




           -0.2

           -0.4

           -0.6

           -0.8

            -1

           -1.2
               2003    2004   2005    2006   2007    2008    2009   2010    2011   2012        2013


                                               FIGURE 6

              194.    This change in the spread between three-month SOR and three-month SIBOR

also coincides with an increase in variability, which further indicates that both SIBOR and SOR

were manipulated to artificial levels during the Class Period. For example, during the Class

Period, the spread between three-month SOR and three-month SIBOR reached almost 110 basis

points, or 1.10%. This is more than 2.5 times greater than the spread between three-month SOR

and three-month SIBOR at any time during the pre-Class Period.

              195.    The average spread between six-month SOR and six-month SIBOR also changes

with the start of the Class Period, and consistent with manipulative conduct, grows increasingly

positive until reaching a peak in 2009. Figure 7 below demonstrates that beginning in 2009, the

spread between six-month SOR and six-month SIBOR increases to more than 110 basis points,

                                                    79
              Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 84 of 93



or 1.1%. The spread remains positive throughout the rest of the year, slowly decreasing until

turning negative in 2010.


                                Spread Between 6M SOR and 6M SIBOR
            1.5



              1           6M SOR - 6M SIBOR



            0.5
  Percent




              0



            -0.5



             -1



            -1.5
                2003    2004     2005    2006    2007    2008    2009     2010    2011    2012    2013


                                                  FIGURE 7


              196.     Figure 7 further shows that by late 2011, the spread between six-month SOR and

six-month SIBOR peaks in the opposite direction, reaching negative 1.49% at its lowest point.

This high degree of variability in the cost of borrowing Singapore dollars is consistent with

manipulation during the Class Period.

III. FrontPoint Transacted SIBOR-based Derivatives at Artificial Prices that Were
     Proximately Caused by Defendants’ Manipulative Conduct

              197.     FrontPoint engaged in U.S.-based swap transactions that were priced, settled, and

benchmarked based on SIBOR during the Class Period at artificial prices proximately caused by


                                                        80
          Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 85 of 93



the Defendants’ manipulative conduct. Specifically, FrontPoint entered into at least 24 swap

transactions, including based on one-month SGD SIBOR, between January 2010 and May 2010

directly with Defendants Deutsche Bank AG and Citibank, N.A. This period coincides with dates

when the CFTC found that Defendants, including FrontPoint’s counterparty Deutsche Bank,

were actively manipulating SIBOR. As a result of Defendants’ manipulation of SIBOR,

FrontPoint paid more for or received less on its SIBOR-based swap transactions with

Defendants.

                                            TRADE AND COMMERCE

          198.    Beginning on at least January 1, 2007 and continuing at least until December 31,

2011, Defendants engaged in a continuing contract, combination, or conspiracy in restraint of

trade in violation of the Sherman Act.

          199.    During the Class Period, Defendants sold substantial quantities of SIBOR-based

derivatives in a continuous and uninterrupted flow in interstate commerce to customers located

in states other than the states in which Defendants produced SIBOR -based derivatives.

          200.    The Defendants’ business activities that are subject to this Complaint were within

the flow of and substantially affected interstate trade and commerce.

          201.    During the Class Period, the Defendants’ conduct and their co-conspirator’s

conduct occurred in, affected, and foreseeably restrained interstate commerce of the United

States.

                                        CLASS ACTION ALLEGATIONS

          202.    Plaintiff brings this action pursuant to Rule 23 of the Federal Rules of Civil

Procedure on its own behalf and as representative of the following Class: 141


141
   Plaintiff has defined the Class based on currently available information and hereby reserves the right to amend
the definition of the Class, including, without limitation, membership criteria and the Class Period.

                                                         81
        Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 86 of 93



                All persons or entities that engaged in U.S.-based transactions in financial
                instruments that were priced, benchmarked, and/or settled based on SGD
                SIBOR at any time from at least January 1, 2007 through December 31,
                2011 (the “Class”).

                Excluded from the Class are Defendants and their employees, agents,
                affiliates, parents, subsidiaries and co-conspirators, whether or not named
                in this complaint, and the United States government.

        203.     The Class is so numerous that individual joinder of all members is impracticable.

While the exact number of Class members is unknown to Plaintiff at this time, Plaintiff is

informed and believes that at least thousands of geographically-dispersed Class members

transacted in SIBOR-based derivatives worth trillions of dollars during the Class Period.

        204.    Plaintiff’s claims are typical of the claims of the other members of the Class.

Plaintiff and the members of the Class sustained damages arising out of Defendants’ common

course of conduct in violation of law as complained of herein. The injuries and damages of each

member of the Class were directly caused by Defendants’ wrongful conduct in violation of the

laws as alleged herein.

        205.    Plaintiff will fairly and adequately protect the interests of the members of the

Class. Plaintiff is an adequate representative of the Class and has no interest which is adverse to

the interests of absent Class members. Plaintiff has retained counsel competent and experienced

in class action litigation, including antitrust litigation.

        206.    Common questions of law and fact exist as to all members of the Class, which

predominate over any questions affecting solely individual members of the Class. These

common questions of law and fact include, without limitation:

                a. whether Defendants and their co-conspirators engaged in a combination
                or conspiracy to manipulate SIBOR and the prices of SIBOR-based
                derivatives in violation of the Sherman Act;

                b. the identity of the participants in the conspiracy;


                                                    82
       Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 87 of 93




               c. the duration of the conspiracy;

               d. the character and nature of the acts performed by the Defendants in
               furtherance of their conspiracy;

               e. whether Defendants’ unlawful conduct caused injury to the business and
               property of Plaintiff and the Class;

               f. the appropriate measure of damages sustained by Plaintiff and Class
               members.

       207.    A class action is superior to other methods for the fair and efficient adjudication

of this controversy because joinder of all Class Members is impracticable. Treatment as a class

will permit a large number of similarly-situated persons to adjudicate their common claims in a

single forum simultaneously, efficiently, and without the duplication of effort and expense that

numerous individual actions would engender. Class treatment will also permit the adjudication of

claims by many Class members who could not afford individually to litigate claims such as those

asserted in this Complaint. The cost to the court system of adjudication of such individualized

litigation would be substantial. The prosecution of separate actions by individual members of the

Class would create a risk of inconsistent or varying adjudications establishing incompatible

standards of conduct for the Defendants.

       208.    Plaintiff is unaware of any difficulties that are likely to be encountered in the

management of this action that would preclude its maintenance as a class action.

                EQUITABLE TOLLING AND FRAUDULENT CONCEALMENT

       209.    The applicable statute of limitations relating to the claims for relief alleged herein

were tolled because of fraudulent concealment involving both active acts of concealment by

Defendants and inherently self-concealing conduct.

       210.    The secret nature of Defendants’ conspiracy—which relied on non-public

methods of communication, including private instant messages, to conceal their agreements to

                                                 83
       Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 88 of 93



manipulate SIBOR and the prices of SIBOR-based derivatives—was intentionally self-

concealing. This concealment-through-secrecy prevented Plaintiff and FrontPoint from

uncovering their unlawful conduct.

       211.    Defendants used affirmative acts of concealment to hide their violations of law

from Plaintiff, FrontPoint and the Class, including: (1) Defendants knowingly submitted (or

caused to be submitted) SIBOR quotes that were false, misleading, or inaccurate because they

were manipulative, based in whole or in part on impermissible and illegitimate factors, such as

the rate that would financially benefit Defendants’ SIBOR-based derivatives positions and/or the

SIBOR-based derivatives positions of their coconspirators; (2) Defendants implicitly represented

that their SIBOR submissions were a reliable and truthful assessment of, and only of, each

Defendant’s competitive market borrowing costs; (3) Defendants used secret, collusive trades to

manipulate SIBOR and the prices of SIBOR-based derivatives. Due to the ABS’s status as a

trade organization, Defendants were themselves representing through these submission rules that

their submissions would be in compliance with their own guidelines.

       212.    Many, if not all, of these affirmative acts of concealment were also inherently

self-concealing and could not be detected by Plaintiff, FrontPoint or other members of the Class.

Defendants engaged in multiple forms of price fixing, which are inherently self-concealing and

could not be detected by Plaintiff, FrontPoint or other Members of the Class.

       213.    As a result, Plaintiff, FrontPoint and the Class had no knowledge of Defendants’

unlawful and self-concealing manipulative acts and could not have discovered same by exercise

of due diligence prior to the time of public disclosures reporting the manipulation of SIBOR and

the prices of SIBOR -based derivatives. Plaintiff thus asserts the tolling of the applicable statutes




                                                 84
        Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 89 of 93



of limitations affecting the rights of the claims for relief asserted. Defendants are also equitably

estopped from asserting that any otherwise applicable limitations period has run.

                                         CLAIMS FOR RELIEF

                                     FIRST CLAIM FOR RELIEF

                (Conspiracy to Restrain Trade in Violation of § 1 of the Sherman Act)

                                         (Against all Defendants)

        214.    Plaintiff hereby incorporates each preceding and succeeding paragraph as though

fully set forth herein.

        215.    Defendants and their unnamed co-conspirators entered into and engaged in a

combination and conspiracy in an unreasonable and unlawful restraint of trade in violation of § 1

of the Sherman Act, 15 U.S.C. § 1, et seq.

        216.    During the Class Period, Defendants entered into a series of agreements designed

to create profit or limit liabilities amongst themselves by coordinating the manipulation of

SIBOR and the prices of SIBOR-based derivatives, by conspiring to, inter alia, make false

SIBOR submissions to the ABS designed to artificially suppress, inflate, maintain, or otherwise

alter SIBOR, and, acting as a trading bloc, engaged in secret, collusive trades to manipulate

SIBOR.

        217.    This conspiracy to manipulate the prices of SIBOR-based derivatives caused

FrontPoint and members of the Class to be overcharged and underpaid in their SIBOR-based

derivatives transactions. FrontPoint and members of the Class also were deprived of the ability to

accurately price SIBOR-based derivatives entered into during the Class Period and to accurately

determine the settlement value of SIBOR-based derivatives by reference to an accurate SIBOR.

FrontPoint and members of the Class thus received, during the term of their transactions and



                                                 85
        Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 90 of 93



upon settlement, less in value than they would have received absent Defendants’ conspiracy and

overt acts in furtherance of the conspiracy.

        218.    The conspiracy is a per se violation of § 1 of the Sherman Act. Alternatively, the

conspiracy resulted in substantial anticompetitive effects in the SIBOR-based derivatives market.

There is no legitimate business justification for, nor pro-competitive benefits caused by,

Defendants’ conspiracy and overt acts taken in furtherance thereof. Any ostensible

procompetitive benefits are pre-textual or could have been achieved by less restrictive means.

        219.    As a direct, material, and proximate result of Defendants’ violation of § 1 of the

Sherman Act, Plaintiff and the Class have suffered injury to their business and property, within

the meaning of § 4 of the Clayton Act throughout the Class Period.

        220.    Plaintiff and members of the Class seek treble damages for Defendants’ violations

of § 1 of the Sherman Act and under § 4 of the Clayton Act.

        221.    Plaintiff and members of the Class also seek an injunction against Defendants,

preventing and restraining the violations alleged above, under § 16 of the Clayton Act.

                                    SECOND CLAIM FOR RELIEF

                   (Breach of the Implied Covenant of Good Faith and Fair Dealing)

                          (Against Defendants Deutsche Bank and Citibank)

        222.    Plaintiff hereby incorporates each preceding and succeeding paragraph as though

fully set forth herein.

        223.    FrontPoint entered into binding and enforceable contracts with Defendants

Deutsche Bank and Citibank in connection with transactions for SIBOR-based derivatives.

        224.    Each contract includes an implied covenant of good faith and fair dealing,

requiring each contracting party to act in good faith and deal fairly with the other, and not to take


                                                 86
        Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 91 of 93



any action which will have the effect of destroying or injuring the right of the other party to

receive the fruits of the contract.

        225.    Defendants Deutsche Bank and Citibank breached their duty to FrontPoint and,

without reasonable basis and with improper motive, acted in bad faith by, among other things, (a)

intentionally making false SIBOR submissions to the ABS for the express purpose of generating

illicit profits from its SIBOR-based derivatives; and (b) conspiring withother Defendants to

manipulate SIBOR and the prices of SIBOR-based derivatives.

        226.    As a direct and proximate result of these breaches of the implied covenant of good

faith and fair dealing and of Defendants’ frustration of the purpose of these contracts, Plaintiff,

and similarly situated members of the Class, have been damaged as alleged herein in an amount

to be proven at trial.

                                         PRAYER FOR RELIEF

        Plaintiff demands relief as follows:

        A.      That the Court certify this lawsuit as a class action under Rules 23(a), (b)(2), and

(b)(3), of the Federal Rules of Civil Procedure, that Plaintiff be designated as class

representatives and that Plaintiff’s counsel be appointed as Class counsel;

        B.      That the unlawful conduct alleged herein be adjudged and decreed to violate § 1

of the Sherman Antitrust Act, 15 U.S.C. § 1;

        C.      That Defendants be permanently enjoined and restrained from continuing and

maintaining the conspiracy alleged in the Complaint under § 16 of the Clayton Antitrust Act, 16

U.S.C. § 26;




                                                 87
        Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 92 of 93



        D.      That the Court award Plaintiff and the Class damages against Defendants for their

violation of federal antitrust laws, in an amount to be trebled under § 4 of the Clayton Antitrust

Act, 15 U.S.C. § 15, plus interest;

        E.      That the unlawful conduct alleged herein be adjudged and decreed to violate the

implied covenant of good faith and fair dealing;

        F.      That the Court award Plaintiff and the Class damages against Defendants

Citibank, N.A., and Deutsche Bank AG for their breach of the implied covenant of good faith

and fair dealing;

        G.      That the Court award Plaintiff and the Class their costs of suit, including

reasonable attorneys’ fees and expenses, including expert fees, as provided by law;

        H.      That the Court award Plaintiff and the Class prejudgment interest at the maximum

rate allowable by law; and

        I.      That the Court directs such further relief as it may deem just and proper.

                                        DEMAND FOR JURY TRIAL

                Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands

a jury trial as to all issues triable by a jury.


        Dated: October 25, 2018                         Respectfully submitted,


                                                        LOWEY DANNENBERG, P.C.

                                                        /s/ Geoffrey M. Horn
                                                        Geoffrey M. Horn
                                                        Vincent Briganti
                                                        Peter St. Phillip
                                                        Raymond Girnys
                                                        Christian P. Levis
                                                        44 South Broadway, Suite 1100
                                                        White Plains, NY 10601
                                                        Tel.: (914) 997-0500

                                                   88
Case 1:16-cv-05263-AKH Document 308 Filed 10/26/18 Page 93 of 93



                                    Fax: (914) 997-0035
                                    Email: ghorn@lowey.com
                                           vbriganti@lowey.com
                                           pstphillip@lowey.com
                                           rgirnys@lowey.com
                                           clevis@lowey.com




                               89
